              Case 3:20-cv-03098-WHO Document 1 Filed 05/05/20 Page 1 of 57



 1   CHARLES CARREON (CSB # 127139)
 2
     3241 E. Blacklidge Drive
     Tucson, Arizona 85716
 3   Tel: 628-227-4059
     Email: chascarreon@gmail.com
 4
     Attorney for Plaintiffs Arizona Yagé Assembly
 5   and the North American Association of Visionary Churches
 6

 7                              UNITED STATES DISTRICT COURT
 8                           NORTHERN DISTRICT OF CALIFORNIA
 9

10
     ARIZONA YAGÉ ASSEMBLY, and               )           Case No.:
     NORTH AMERICAN ASSOCIATION               )
11   OF VISIONARY CHURCHES,                   )           COMPLAINT
                                              )
12                 Plaintiffs,                )           1. RELIGIOUS FREEDOM
                                              )              RESTORATION ACT
13          vs.                               )              [42 U.S.C. § 2000bb-1(c)]
14
                                              )           2. REVIEW OF AGENCY ACTION
     WILLIAM BARR, Attorney General of )                     [5 U.S.C § 702]
15   the United States; UTTAM DHILLON, )                  3. DECLARATORY RELIEF
     Acting Administrator of the U.S. Drug    )              [28 U.S.C. § 2201 – 2202]
16   Enforcement Administration; CHAD F. )
     WOLF, Acting Secretary of the Dept. of )             JURY DEMAND
17   Homeland Security; MARK A.               )
18
     MORGAN, Acting Commissioner of U.S. )
     Customs and Border Protection;           )
19   THOMAS PREVOZNIK, Deputy                 )
     Assistant Administrator of the DEA Dept. )
20   of Diversion Control, in his personal    )
     capacity; and, the UNITED STATES OF )
21   AMERICA,                                 )
22
                                              )
                   Defendants.                )
23                                            )
24

25

26

27

28


     ______________________________________________                   _______________________________
                                                      COMPLAINT
                                                          i
                 Case 3:20-cv-03098-WHO Document 1 Filed 05/05/20 Page 2 of 57



 1

 2
                                                  Table of Contents
     Table of Contents................................................................................................................. ii
 3
     I. JURISDICTION ............................................................................................................... 1
 4
     II. INTRADISTRICT ASSIGNMENT ............................................................................... 1
 5
     III. NATURE OF THE CASE ............................................................................................. 1
 6
     IV. THE LAW OF THE LAND .......................................................................................... 3
 7
               A. The First Amendment of the United States Constitution .................................... 3
 8
               B. Prior Restraints on Free Exercise Violate the First Amendment........................ 5
 9
               C. First Amendment Protections for Religion Before and After RFRA ................. 5
10
               D. Corporate Standing to Assert RFRA Claims ...................................................... 8
11
               E. RFRA Plaintiffs May Sue for Exemption from Laws or Administrative
12                  Regulations That Threaten Financial Penalties, Property Seizure, or Arrest
13
                    As a Consqeuence of Free Exercise .............................................................. 9

14
               F. O Centro Beneficente – Application of RFRA to the CSA .............................. 10

15
     V. SUBSTANTIVE ALLEGATIONS .............................................................................. 11
               A. Ayahuasca, The Sacramental Substance .......................................................... 11
16
                         a. Ayahuasca’s Sacramental Character Is Intrinsic to Its Origins .............. 11
17
                         b. Ayahuasca Use Provides a Warrant of Religious Sincerity That Justifies
18
                                   Minimal Regulatory Intrusion as the “Least Restrictive Means” ... 13
19
               B. Arizona Yage Assembly ................................................................................... 14
20
               C. The North American Association of Visionary Churches ................................ 17
21
               D. The Drug Enforcement Administration ............................................................ 20
22
               E. Plaintiffs Need DEA Regulatory Services to Engage in Free Exercise ........... 21
23
               F. The DEA’s Policy of Denying Regulatory Services to Visionary Churches.... 21
24
               G. DEA Regulatory Regimes Imposed by Statute or Injunction .......................... 23
25
                         a. The Peyote Regulatory Regime Was Allowed by Statute ...................... 24
26
                         b. The UDV Regulatory Regime Was Required by Injunction ................. 24
27
                         c. The Daime Regulatory Regime Was Required by Injunction ............... 25
28


     ______________________________________________                                              _______________________________
                                                                COMPLAINT
                                                                    ii
                 Case 3:20-cv-03098-WHO Document 1 Filed 05/05/20 Page 3 of 57



 1                        d. The UDV and Santo Daime Regulatory Regimes Provide No
 2                        Jurisdictional Basis for Regulating Plaintiffs ............................................. 25
 3             H. The DEA’s “Guidance” Is A Pretext to Deny Plaintiffs Regulatory Services . 25
 4             I. The Guidance Imposes An Unconstitutional Prior Restraint on Free Exercise 27
 5             J. The Guidance Adjudication Process Substantially Burdens Free Exercise ...... 27

 6             K. The Guidance Lays a Large, Useless Financial Burden Upon Free Exercise .. 28

 7
                L. The Guidance Substantially Burdens Free Exercise When Used As a Pretext
                     for Issuing de facto Stop Orders and Administrative Subpoenas .............. 29
 8
               M. The Guidance Substantially Burdens Free Exercise by Extracting Inculpatory
 9
               Statements from Visionary Church Leaders .......................................................... 31
10
               N. The Guidance Remains Extant Because the DEA Ignored the AG’s
11             Memorandum on Federal Law Protections for Religious Liberty ......................... 32
12             O. The Guidance Wasn’t Reviewed by the DEA As Required by
13
               Executive Order 13891 ........................................................................................... 33

14
               P. The President Rescinded the Guidance ............................................................. 35
     VI. FIRST CLAIM FOR RELIEF AGAINST ALL DEFENDANTS UNDER
15
     RELIGIOUS FREEDOM RESTORATION ACT, 42 U.S.C. § 2000bb-1(c) .................. 35
16
     VII. SECOND CLAIM FOR RELIEF FOR REVIEW OF AGENCY ACTION UNDER
17   5 U.S.C. § 702 ................................................................................................................... 39
18   VIII.THIRD CLAIM FOR DECLARATORY RELIEF UNDER 28 U.S.C. § 2201 -
19   22010 ................................................................................................................................ 44
20   IX. PRAYER FOR RELIEF .............................................................................................. 48
21   JURY DEMAND .............................................................................................................. 54
22

23

24

25

26

27

28


     ______________________________________________                                                 _______________________________
                                                                  COMPLAINT
                                                                     iii
              Case 3:20-cv-03098-WHO Document 1 Filed 05/05/20 Page 4 of 57



 1           For their complaint against defendants, plaintiffs Arizona Yagé Assembly and the
 2
     North American Association of Visionary Churches (“Plaintiffs”) allege:
 3
           I. JURISDICTION
 4
     1.    This Court has jurisdiction over this action pursuant to 28 USC §§ 1331, because it
 5
     is an action arising under the Constitution and federal statutes.
 6
     2.    This Court has authority pursuant to 28 U.S.C. §§ 2201-2202, to grant declaratory
 7
     relief and to issue preliminary and permanent injunctions. The Court further has authority
 8
     under 5 U.S.C. § 702 to compel agency action unlawfully withheld or unreasonably
 9
     delayed, and to set aside an agency’s acts or failures to act that are: contrary to
10
     constitutional right, privilege or immunity; in excess of statutory jurisdiction, authority or
11
     limitations; or, carried on without the procedure required by law.
12
     3.    Venue is proper under 28 USC § 1391(e)(1)(c) against the personally-named
13
     defendants, all officers of agencies of the United States acting in their official capacities,
14
     because Plaintiffs are California corporations domiciled in California, their state of
15
     incorporation, and no real property is involved in the action.
16
          II. INTRADISTRICT ASSIGNMENT
17
     4.    This action is filed in the U.S. District Court courthouse located at 450 Golden Gate
18
     Avenue, San Francisco, California, pursuant to L.R. 3-2(c).
19
          III. NATURE OF THE CASE
20
     5.    This action is brought under 42 U.S.C. § 2000bb-1(c), the Religious Freedom
21
     Restoration Act (“RFRA”), 28 U.S.C. § 2201-2202, and 5 U.S.C. § 702.
22
     6.    Plaintiffs are two religious nonprofit corporations whose religious exercise, and that
23
     of their member churches and congregants, is substantially burdened by laws prohibiting
24
     importation, distribution, and possession of Ayahuasca, an herbal tea that contains a
25
     small amount of Dimethyltryptamine (“DMT”), a Schedule I controlled substance under
26
     the Controlled Substances Act 21 U.S.C. § 801 et. seq. (the “CSA”).
27
     7.    William Barr, Attorney General of the United States, is named in his capacity as
28
     Chief Law Enforcement Officer of the United States, head of the Department of Justice,

     ______________________________________________                      _______________________________
                                              COMPLAINT, Page 1 of 54
              Case 3:20-cv-03098-WHO Document 1 Filed 05/05/20 Page 5 of 57



 1   and the ultimate head of the Drug Enforcement Agency (“DEA”).1 Uttam Dhillon is
 2   named in his official capacity as Acting Administrator of the DEA. Chad F. Wolf is
 3   named in his official capacity as the Acting Secretary of the Department of Homeland
 4   Security (“DHS”). Mark A. Morgan is named in his official capacity as Acting
 5   Commissioner of Customs and Border Protection (“CBP”) Each of these agencies
 6   (separately and collectively, “the Government”), enforces the CSA’s proscriptions in
 7   various aspects of their operations, exerting legal authority over all movements of
 8   controlled substances, that thus affect the Free Exercise of plaintiffs.
 9   8.   The United States of America is made a defendant for purpose of seeking review of
10   DEA agency action pursuant to 5 U.S.C. § 702. 2
11   9.   Thomas Prevoznik, the Acting Deputy Assistant Administrator of the Office of
12   Diversion Control, is named in his personal capacity for actions committed under color of
13   law, pursuant to RFRA.3
14   10. As RFRA claimants seeking religious exemptions from the proscriptions of general
15   law, plaintiffs allege a prima facie case of sincere religious belief. Plaintiffs further
16   allege that specified statutes and regulations found in the CSA and 21 CFR 1300 et seq.,
17   and the DEA’s Guidance Regarding Petitions for Religious Exemption from the
18

19
     1
20     The DEA originated from President Nixon’s Executive Order 11727, and has no enabling
     legislation. United States v. Lippner, 676 F. 2d 456, 461 (11th Cir., 1982), citing 28 U.S.C. §
21   510; 28 C.F.R. § 0.100. Authority over the DEA is split. “The Attorney General does not have
     the sole delegated authority under the CSA. He must instead share it with, and in some respects
22
     defer to, the Secretary [of Health and Human Services], whose functions are likewise delineated
23
     and confined by the statute.” Gonzales v. Oregon, 546 U.S. 243, 265, 126 S. Ct. 904, 920, 163
     L.Ed.2d 748, 772 (2006).
     2
24     Section 702 provides in relevant part: “A person suffering legal wrong because of agency
     action, or adversely affected or aggrieved by agency action within the meaning of a relevant
25   statute, is entitled to judicial review thereof. *** The United States may be named as a
     defendant in any such action, and a judgment or decree may be entered against the United
26   States: Provided, That any mandatory or injunctive decree shall specify the Federal officer or
     officers (by name or by title), and their successors in office, personally responsible for
27
     compliance.”
     3
28     “[W]e hold that RFRA, like Section 1983, authorizes a plaintiff to bring individual capacity
     claims against federal officials or other "person[s] acting under color of [federal] law.” Tanvir v.
     Tanzin, 889 F.3d 72 (2d Cir. 2018), cert. granted, 140 S. Ct. 550, 205 L.Ed.2d 353 (2019).
     ______________________________________________                        _______________________________
                                              COMPLAINT, Page 2 of 54
              Case 3:20-cv-03098-WHO Document 1 Filed 05/05/20 Page 6 of 57



 1   Controlled Substances Act Pursuant to the Religious Freedom Restoration Act4 (the
 2   “Guidance”) substantially burden their religious exercise. Plaintiffs further allege that the
 3   provisions of the CSA, 21 CFR 1300 et seq. and the Guidance are not reasonably tailored
 4   to fit the needs of visionary churches and impose a substantial burden on their rights of
 5   Free Exercise by way of visionary communion.
 6       IV. THE LAW OF THE LAND
 7
            A. The First Amendment of the United States Constitution
 8
     11. The United States is strongly committed to protecting the rights of Free Exercise,
 9
     Free Expression of religious thought, and, under the Establishment Clause, freedom from
10
     state entanglement with religion. The nation’s deep commitment is enshrined in the First
11
     Amendment, that provides:
12
             Congress shall make no law respecting an establishment of religion, or
13           prohibiting the free exercise thereof; or abridging the freedom of speech, or
             of the press; or the right of the people peaceably to assemble, and to
14           petition the Government for a redress of grievances.
15   12. Although religious groups seeking freedom from religious oppression in England
16   and Europe founded many of the first American colonies, most did not extend freedom of
17   religious belief to churches outside their particular sects. The insular character of
18   organized religion changed in the wake of the Great Awakening of 1742, a worldwide
19   religious up-swelling that kindled countless independent religious ministries in the
20   American colonies. Diversity of religion gave fertile soil to an attitude of tolerance that,
21   aided by the effort of principled advocates within the religious and legal communities,
22   ripened into the commitment to universal religious freedom that the nation now
23   embraces.
24   13. Among the Framers, James Madison is remembered as the foremost champion of the
25   First Amendment; accordingly, his views on freedom of religion carry particular weight
26   in our jurisprudence. Although he published them without disclosing his authorship,
27
     4
28    Guidance Regarding Petitions for Religious Exemption from the Controlled Substances Act
     Pursuant to the Religious Freedom Restoration Act,
     https://www.deadiversion.usdoj.gov/pubs/rfra_exempt_022618.pdf.January 2009.
     ______________________________________________                     _______________________________
                                              COMPLAINT, Page 3 of 54
              Case 3:20-cv-03098-WHO Document 1 Filed 05/05/20 Page 7 of 57



 1   Madison’s views first came to light in 1785 in A Memorial and Remonstrance Against
 2   Religious Assessment, opposing a proposed Virginia state tax to fund churches. Madison
 3   argued that the law violated the freedom to exercise one’s conscience to decide matters of
 4   religion, which he deemed an “unalienable right.” Madison gave two reasons for this
 5   pronouncement. First, each person is disposed to establish their own relationship with
 6   the Creator, “based on the evidence,” and cannot follow “the dictates of other men”
 7   regarding that relationship. Second, it is an unalienable right because prior to the claims
 8   of society, we are all subject to “the duty … to render to the Creator such homage … as
 9   he believes is acceptable to him.” 5
10   14. Having strenuously argued for the right to worship one’s Creator in a way that suits
11   one’s disposition, Madison argued equally forcefully for the right to disbelieve:
12           Whilst we assert for ourselves a freedom to embrace, to profess and to
13
             observe the Religion which we believe to be of divine origin, we cannot
             deny an equal freedom to those whose minds have not yet yielded to the
14           evidence which has convinced us.

15   15. Madison thus grounded the right to disbelieve in our “equal title to the free exercise
16   of religion according to the dictates of Conscience.” 6 Supremacy of conscience has
17   become the law of the land:
18           "Putting aside dogmas with their particular conceptions of deity, freedom of
             conscience itself implies respect for an innate conviction of paramount
19           duty. The battle for religious liberty has been fought and won … upon
             the very ground of the supremacy of conscience within its proper field."7
20

21

22   5
       “The Religion … of every man must be left to the conviction and conscience of every man; and
23
     it is the right of every man to exercise it as these may dictate. This right is in its nature an
     unalienable right. It is unalienable, because the opinions of men, depending only on the evidence
24   contemplated by their own minds cannot follow the dictates of other men: It is unalienable also,
     because what is here a right towards men, is a duty towards the Creator. It is the duty of every
25   man to render to the Creator such homage and such only as he believes to be acceptable to him.
     This duty is precedent, both in order of time and in degree of obligation, to the claims of Civil
26   Society.” https://founders.archives.gov/documents/Madison/01-08-02-0163
     6
       Madison here quoted Article XVI of the Virginia Declaration of Rights, adding emphasis to the
27
     word “equal.”
     7
28     United States v. Seeger, 380 U.S. 163, 176, 85 S. Ct. 850, 859, 13 L.Ed.2d 733, 742-43 (1965),
     quoting United States v. Macintosh, 283 U.S. 605, 634, 51 S. Ct. 570, 578, 75 L.Ed. 1302, 1315
     (1931).
     ______________________________________________                     _______________________________
                                              COMPLAINT, Page 4 of 54
              Case 3:20-cv-03098-WHO Document 1 Filed 05/05/20 Page 8 of 57



 1

 2   16. The First Amendment protects a personal code of conscience that serves the same
 3   purposes as religion serves in the life of the religious.
 4           “The central consideration in determining whether the registrant's beliefs
 5
             are religious is whether these beliefs8 play the role of a religion and function
             as a religion in the registrant's life.”
 6
            B. Prior Restraints on Free Exercise Violate the First Amendment
 7
     17. Free Exercise enjoys overlapping protections under the First Amendment, as Free
 8
     Exercise and as expressive activity, protected regardless of its content. Sharing religious
 9
     beliefs, group and solitary prayer, sacred songs and communion ceremonies are all
10
     expressive acts of Free Exercise. Religious expression, like secular expression, is
11
     accorded the highest level of Constitutional protection.
12
     18. “Religious freedom, i.e., free exercise, must not be subject to prior restraint.”9
13
     Administrative or judicial schemes that require religious practitioners to obtain a license
14
     issued by a Government authority that determines “what is a religious cause” do not pass
15
     Constitutional muster, because they lay “forbidden burdens” on religious practitioners.
16
     In Cantwell v. Connecticut, the Court held:
17
             [T]o condition the solicitation of aid for the perpetuation of religious views
18           or systems upon a license, the grant of which rests in the exercise of a
             determination by state authority as to what is a religious cause, is to lay a
19           forbidden burden upon the exercise of liberty protected by the
             Constitution.10
20
            C. First Amendment Protections for Religion Before and After RFRA
21
     19. Congress enacted RFRA to protect what Madison declared an unalienable right,
22
     precedent to the claims of Civil Society – Free Exercise. “Congress enacted RFRA in
23

24

25
     8
       Welsh v. United States, 398 U.S. 333, 339, 90 S. Ct. 1792, 26 L. Ed. 2d 308 (U.S. June 15,
26   1970).
     9
       Follet v. Town of McCormick, 321 U.S. 573, 576, 64 S.Ct. 717, 88 L.Ed. 938 (1944).
27   10
        Cantwell v. Connecticut, 310 U.S. 296, 307, 60 S. Ct. 900, 904-05, 84 L.Ed. 1213, 1219
28   (1940) (statute imposed “forbidden burdens” on Free Expression and Free Exercise by
     prohibiting religious door-to-door solicitation without a permit from a “public welfare council”
     authorized to “determine whether such cause is a religious one”).
     ______________________________________________                      _______________________________
                                              COMPLAINT, Page 5 of 54
              Case 3:20-cv-03098-WHO Document 1 Filed 05/05/20 Page 9 of 57



 1   1993 in order to provide very broad protection for religious liberty.”11 RFRA protects
 2   religious liberty by requiring the Government to justify substantially burdening Free
 3   Exercise by establishing that the prohibition or compulsion at issue is the least restrictive
 4   means of advancing a compelling Government interest.
 5   20. RFRA was enacted to legislatively overrule Employment Division v. Smith, that
 6   denied a Native American Church practitioner’s claim of religious exemption from
 7   Oregon regulations that denied him unemployment compensation benefits as a penalty
 8   for consuming sacramental peyote at a Native American Church meeting. Smith held that
 9   the law criminalizing peyote possession was facially neutral, not directed at curtailing
10   Native American religious rights, and therefore, the Government’s “ability to enforce
11   generally applicable prohibitions … ‘cannot depend on measuring the effects of a
12   Governmental action on a religious objector's spiritual development.’” 12
13   21. Smith marked a sharp turn away from traditional Free Exercise jurisprudence, as
14   Justice Blackmun’s dissent pointedly noted:
15           This Court over the years painstakingly has developed a consistent and
16
             exacting standard to test the constitutionality of a state statute that burdens
             the free exercise of religion. Such a statute may stand only if the law in
17           general, and the State's refusal to allow a religious exemption in particular,
             are justified by a compelling interest that cannot be served by less
18           restrictive means. Until today, I thought this was a settled and inviolate
             principle of this Court's First Amendment jurisprudence.13
19
     22. In 1993, “Congress responded to Smith by enacting RFRA” to protect Free Exercise
20
     from facially neutral laws that “may burden religious exercise as surely as laws intended
21
     to interfere with religious exercise.”14
22
     23. RFRA grants Free Exercise claimants a private right of action in federal court to
23
     obtain exemptions from civil or criminal laws and regulations that substantially burden
24

25   11
        Burwell v. Hobby Lobby Stores, Inc., 573 U.S. 682, 693, 134 S. Ct. 2751, 2760, 189 L.Ed.2d
26   675, 687 (2014).
     12
        Employment Div. v. Smith, 494 U.S. 872, 885, 110 S. Ct. 1595 (1990), quoting Lyng v. Nw.
27   Indian Cemetery Protective Ass'n, 485 U.S. 439, 441, 108 S. Ct. 1319, 1321 (1988).
     13
28
        Smith, 494 U.S. 872, 907-908, 110 S. Ct. 1595, 1615-1616, 108 L. Ed. 2d 876, 904-905
     (1990).
     14
        Burwell, 573 U.S. 682, 694 (U.S. June 30, 2014).
     ______________________________________________                     _______________________________
                                              COMPLAINT, Page 6 of 54
              Case 3:20-cv-03098-WHO Document 1 Filed 05/05/20 Page 10 of 57



 1   their Free Exercise. 15 RFRA mandates the strict scrutiny standard of review for
 2   determination of the Constitutional issues raised in such cases, reinstating the standard
 3   that Justice Blackmun articulated in his Smith dissent.
 4   24. RFRA claimants may challenge a federal law or regulation16 that forbids conduct
 5   that a religious person’s Free Exercise requires. RFRA plaintiffs must show that their
 6   sincere religious practice is substantially burdened by the Governmental law, regulation
 7   or policy. Free Exercise is substantially burdened “when individuals are … coerced to
 8   act contrary to their religious beliefs by the threat of civil or criminal sanctions.”17
 9   25. Once a RFRA plaintiff establishes that its Free Exercise rights are substantially
10   burdened by a federal law or regulation, the burden of persuasion shifts to the
11   Government to demonstrate that application of a substantial burden to the person is the
12   least restrictive means of furthering a compelling Government interest. The least
13   restrictive means standard is “exceptionally demanding,” and requires the Government to
14   show “that it lacks other means of achieving its desired goal without imposing a
15   substantial burden on the exercise of religion by the objecting parties in these cases.”18
16   26. In Burwell v. Hobby Lobby, the Court summarized the RFRA standard:
17           RFRA prohibits the “Government [from] substantially burden[ing] a
18
             person’s exercise of religion even if the burden results from a rule of
             general applicability” unless the Government “demonstrates that
19           application of the burden to the person—(1) is in furtherance of a
             compelling Governmental interest; and (2) is the least restrictive means of
20           furthering that compelling Governmental interest.”
21

22

23
     15
24
        “A person whose religious exercise has been burdened in violation of this section may assert
     that violation as a claim or defense in a judicial proceeding and obtain appropriate relief against
25   a Government.” 42 U.S.C. §2000bb-1(c).
     16
        Congress enacted RFRA to apply to states and municipalities as well, but the Court found the
26   application to non-federal Governmental units unconstitutional. Burwell v. Hobby Lobby Stores,
     Inc., 573 U.S. 682, 695 (2014), quoting City of Boerne v. Flores, 521 U.S. 507, 533-553, 117 S.
27   Ct. 2157, 138 L. Ed. 2d 6244 (1997).
     17
28
        Navajo Nation v. United States Forest Service, 535 F.3d 1058 (9th Cir. 2008) (en banc), cert.
     denied, 129 S.Ct. 2763 (2009).
     18
        Burwell, 573 U.S. 682, 728, 134 S. Ct. 2751, 2780, 189 L.Ed.2d 675, 709 (2014).
     ______________________________________________                       _______________________________
                                              COMPLAINT, Page 7 of 54
              Case 3:20-cv-03098-WHO Document 1 Filed 05/05/20 Page 11 of 57



 1   27. In 1994, Congress expanded RFRA’s definition of Free Exercise by passing the
 2   Religious Land Use and Institutionalized Persons Act of 2000 (“RLUIPA”),19 and
 3   incorporating RLUIPA’s definition of the “exercise of religion” into RFRA, making the
 4   two statutory schemes congruent.20 Justice Alito’s opinion in Burwell explains the
 5   significance of the change:
 6
             Before RLUIPA, RFRA’s definition made reference to the First
 7           Amendment. In RLUIPA, in an obvious effort to effect a complete
             separation from First Amendment case law, Congress deleted the reference
 8           to the First Amendment and defined the “exercise of religion” to include
             “any exercise of religion, whether or not compelled by, or central to, a
 9           system of religious belief.” And Congress mandated that this concept “be
10
             construed in favor of a broad protection of religious exercise, to the
             maximum extent permitted by the terms of this chapter and the
11           Constitution.”21

12          D. Corporate Standing to Assert RFRA Claims
13   28. RFRA provides a private right of action to “a person whose religious exercise has
14   been burdened,” which includes churches, their congregations, and church associations.
15   RFRA standing is flexible and expansive, and is not limited by pre-RFRA Free Exercise
16   precedents.22 Corporations, both non-profit corporations like NAAVC and AYA, and
17   for-profit closely-held corporations like Hobby Lobby, that employed over 13,000 people
18   when the Burwell case was decided, are equally entitled to assert RFRA claims when
19   burdened by Government regulation. In Burwell, the Court held that the federal courts
20   are well able to determine the “sincerity of corporate religious belief,” and found “no
21   evidence that the purported problem of determining the sincerity of an asserted
22

23

24
     19
25      Burwell, supra., 573 U.S. 682, 695-696, quoting 42 U.S.C. §2000cc et seq.
     20
        Burwell, at id., quoting §2000bb-2(4) (importing RLUIPA definition).
26   21
        Burwell, at id., quoting §2000cc-5(7)(A) and citing §2000cc-3(g)(emphasis by the Court).
     22
27      It “would be absurd if RFRA merely restored this Court’s pre-Smith decisions in ossified form
     and did not allow a plaintiff to raise a RFRA claim unless that plaintiff fell within a category of
28   plaintiffs one of whom had brought a free-exercise claim that this Court entertained in the years
     before Smith.” Burwell, 573 U.S. 682, 715-716, 134 S.Ct. 2751, 2760, 189 L.Ed.2d 675, 687
     (2014).
     ______________________________________________                       _______________________________
                                              COMPLAINT, Page 8 of 54
               Case 3:20-cv-03098-WHO Document 1 Filed 05/05/20 Page 12 of 57



 1   religious belief moved Congress to exclude for-profit corporations from RFRA’s
 2   protection.”23
 3            E. RFRA Plaintiffs May Sue for Exemption from Laws or Administrative
 4
                 Regulations That Threaten Financial Penalties, Property Seizure, or Arrest
 5
                 As a Consequence of Free Exercise
 6
     29. RFRA plaintiffs need not wait for the Government to take adverse action targeting
 7
     them to allege actionable claims for injunctive relief under RFRA to protect their right of
 8
     Free Exercise from prior restraints, enforcement activity, and prosecution. RFRA allows
 9
     plaintiffs to seek protection from laws and regulations that impose prior restraints upon,
10
     or chill Free Exercise and Free Religious Expression by threat of criminal or regulatory
11
     sanctions. Where performing acts of Free Exercise will expose a religious person to civil
12
     or criminal penalties, RFRA plaintiffs may obtain a declaration that their conduct is
13
     subject to exemption as Free Exercise before being forced to bend their principles to
14
     comply with administrative prior restraints and prohibitory criminal statutes. Eg., in
15
     Burwell, plaintiffs Hobby Lobby, Conestoga, and Mardel showed only that they had been
16
     put to a Hobson's choice between Free Exercise and compliance with the Department of
17
     Health and Human Service’s regulations issued pursuant to the Affordable Care Act.
18
     They could pay for insurance for abortions and sin before God, or violate the regulation
19
     and pay a financial penalty. Alternatively, they could cancel everyone's insurance
20
     altogether, and violate the religious principle of being charitable to employees. This, the
21
     Court held, gave the plaintiffs standing under RFRA to sue for a judicial exemption from
22
     the effects of the HHS regulations.
23
               Protecting corporations from government seizure of their property without
24             just compensation protects all those who have a stake in the corporations’
               financial well-being. And protecting the free-exercise rights of corporations
25             like Hobby Lobby, Conestoga, and Mardel protects24the religious liberty of
               the humans who own and control those companies.
26

27

28   23
          Burwell, 573 U.S. 682, 718.
     24
          Burwell, 573 U.S. 682, 707.
     ______________________________________________                     _______________________________
                                              COMPLAINT, Page 9 of 54
              Case 3:20-cv-03098-WHO Document 1 Filed 05/05/20 Page 13 of 57



 1   30. Likewise, AYA, NAAVC, and NAAVC’s member churches and congregations all
 2   stand at risk of having their sacramental Ayahuasca seized, and their Free Exercise
 3   punished by arrest, trial, conviction and a term of years in the custody of the Bureau of
 4   Prisons. Plaintiffs can only obtain sacramental Ayahuasca from South America by
 5   international shipping that is subject to interdiction and seizure. Plaintiffs have had
 6   Ayahusaca seized by DHS, as further alleged below.
 7   31. NAAVC members and their congregations have suffered seizure of sacramental
 8   Ayahuasca destined for sharing with congregations in Free Exercise of their right to
 9   practice visionary communion in sacred ceremony.
10   32. The dangers of seizures of the sacrament, invasion of religious services, and arrest of
11   church leaders and congregants are clear and present dangers to the visionary church
12   community.
13   33. Enforcement overreach by the DEA against churches entitled to exemption has
14   occurred before, as alleged hereinbelow, and there is no regulation or law that the DEA
15   recognizes that prevents a recurrence.
16          F. O Centro Beneficente – Application of RFRA to the CSA
17
     34. Under the principles enunciated by the United States Supreme Court in Gonzalez v.
18
     O Centro Beneficente Uniao do Vegetal,25 it is the law of the land that a sincere religious
19
     practitioner may consume Ayahuasca tea for sacramental purposes, that the DEA must
20
     exempt that conduct from criminal and administrative sanction, and that the right is
21
     enforceable in a RFRA action.
22
     35. In O Centro, a crucial element of the Supreme Court’s decisional process was its
23
     conclusion that an absolute prohibition on sacramental Ayahuasca was not the least
24
     restrictive means of furthering the Government’s compelling interests. In reaching this
25
     conclusion, the Court first observed that strict scrutiny applies case-by-case analysis to
26
     “the particular claimant whose sincere exercise of religion is being substantially
27

28   25
       Gonzalez v. O Centro Beneficente Uniao do Vegetal, 546 U.S. 418, 126 S. Ct. 1211, 163
     L.Ed.2d 1017 (2006).
     ______________________________________________                      _______________________________
                                              COMPLAINT, Page 10 of 54
              Case 3:20-cv-03098-WHO Document 1 Filed 05/05/20 Page 14 of 57



 1   burdened.”26 Second, the Court applied strict scrutiny and found that, although
 2   Schedule I substances are exceptionally dangerous, “there is no indication that Congress,
 3   in classifying DMT, considered the harms posed by the particular use at issue here -- the
 4   circumscribed, sacramental use of hoasca by the UDV.”27
 5   36. Thus, under O Centro, RFRA claimants seeking exemption from the CSA on Free
 6   Exercise grounds are given an opportunity to demonstrate that, as applied to them, the
 7   CSA is not the least restrictive means for the Government to further its compelling
 8   interests. If they are able to make that showing, then less restrictive options must be
 9   made available to the plaintiff, which in the case of the UDV, meant licensing the church
10   to import, manufacture and distribute its sacrament exclusively to its church members,
11   pursuant to a religious exemption from the prohibitions of the CSA and related
12   regulations.28
13        V. SUBSTANTIVE ALLEGATIONS
14
            A. Ayahuasca. The Sacramental Substance
15
                    a. Ayahuasca’s Sacramental Character is Intrinsic to Its Origins
16
     37. Ayahuasca, referred to as “Hoasca” in O Centro, is an herbal tea made of two herbs
17
     drunk as a ceremonial sacrament in religious ceremonies that arose among Amazonian
18
     tribes in Brazil, Peru, Ecuador, and other Latin American countries. Ayahuasca is an
19
     herbal preparation that is not listed as a drug of abuse in the latest DEA Resource Guide,
20
     Drugs of Abuse.29
21

22

23   26
        O Centro, 546 U.S. 418, 431-432, 126 S. Ct. 1211, 1226, 163 L.Ed.2d 1017, 1032 (2006).
     27
24      O Centro, 546 U.S. 418, 432, 126 S. Ct. 1211, 1221, 163 L.Ed.2d 1017, 1032.
     28
        Affirming “a preliminary injunction prohibiting the Government from enforcing the
25   Controlled Substances Act with respect to the UDV's importation and use of hoasca. The
     injunction requires the church to import the tea pursuant to federal permits, to restrict control
26   over the tea to persons of church authority, and to warn particularly susceptible UDV members
     of the dangers of hoasca.” O Centro, 546 U.S. 418, 427, 126 S. Ct. 1211, 1218, 163 L.Ed.2d
27
     1017, 1029 (italics in original).
     29
28      Drugs of Abuse, A DEA Resource Guide / 2020 Edition.
     https://www.dea.gov/sites/default/files/2020-04/Drugs%20of%20Abuse%202020-
     Web%20Version-508%20compliant.pdf
     ______________________________________________                       _______________________________
                                              COMPLAINT, Page 11 of 54
              Case 3:20-cv-03098-WHO Document 1 Filed 05/05/20 Page 15 of 57



 1   38. As a compound purposely created by Amazonian natives for spiritual purposes,
 2   Ayahuasca is a tea made of two herbs that have a joint effect on the human metabolism
 3   that neither herb alone will produce. DMT, the controlled substance that subjects
 4   Ayahuasca to the prohibitory sanctions of the CSA, ordinarily produces no effect when
 5   consumed by mouth. DMT as a drug of abuse is smoked to create a sudden,
 6   overpowering hallucinogenic experience that fades in minutes. The Ayahuasca recipe,
 7   however, makes DMT orally active by brewing leaves from DMT-containing plants
 8   jointly with slices of Banisteropsis Caapi, the “yagé” vine. Yagé is rich in beta-
 9   carbolenes, chemicals that sensitize the human metabolism so that a small amount of
10   DMT, taken in a sacramental environment with persons of positive intent, becomes
11   activated, and along with the yagé vine, that has its own divine character, generates a
12   spiritually uplifting experience of approximately four hours.
13   39. Those who prepare the sacramental Ayahuasca used by AYA have not industrialized
14   the process in an effort to maximize production. Such an attitude would be antithetical to
15   the very reason for brewing Ayahuasca, which is to bring healing and wisdom to those
16   who imbibe the sacred tea. Ayahuasca is traditionally prepared in an atmosphere of
17   sacramental respect for the spirits that animate the plants and transmit blessings to those
18   who drink the tea. 30
19   40. The similarities between Ayahuasca and peyote are significant, and indicate that a
20   like manner of relaxed regulation would be indicated under RFRA’s least-restrictive
21   means test. Like peyote, Ayahuasca has a long history of sacramental use by native
22   peoples, and like those who eat peyote, virtually all persons who drink Ayhuasca drink it
23   at a religious ceremony. Like peyote, Ayahuasca has an unpleasant taste and emetic
24

25
     30
        Describing the practices of a Brazilian church that sued the Government under RFRA in the
26
     District of Oregon, the late Judge Owen Panner wrote: “The Santo Daime church brews Daime
27
     tea in Brazil during an elaborate religious ritual. Men gather the woody B. caapi vine and pound
     it for hours with mallets, while women collect and clean the P. viridis leaves. The shredded vine
28   is boiled for many hours, constantly tended. P. viridis leaves are not added until boiling is nearly
     complete because the DMT dissolves rapidly.” Church of the Holy Light of the Queen v.
     Mukasey, 615 F.Supp.2d 1210, 1215 (2006) (vacated on other grounds).
     ______________________________________________                        _______________________________
                                              COMPLAINT, Page 12 of 54
              Case 3:20-cv-03098-WHO Document 1 Filed 05/05/20 Page 16 of 57



 1   qualities that render ingestion physically uncomfortable, and discourages recreational
 2   users. Like peyote, Ayahuasca’s emetic effects are concurrent with purging forces that
 3   impede the sacramental communion experience. Like peyote, Ayahuasca induces
 4   introspective states of awareness that facilitate reflection and contemplation, rather than
 5   inducing the stimulation and euphoria sought by social and recreational drug users. Thus,
 6   like peyote, Ayahuasca is not a drug of abuse, and the courts have recognized that it tends
 7   not to be diverted into the illicit market. “As courts have repeatedly emphasized,
 8   cannabis differs critically from peyote and hoasca precisely because there is a thriving
 9   market for diverted cannabis, whereas there is no comparable demand for recreational
10   peyote and hoasca.”31
11                  b. Ayahuasca Use Provides a Warrant of Religious Sincerity That
12
                        Justifies Minimal Regulatory Intrusion as the “Least Restrictive
13
                        Means”
14
     41. Under RFRA, the exemption process itself must be tailored to avoid substantially
15
     burdening the right of Free Exercise. As the courts have recognized, Ayahuasca is almost
16
     exclusively consumed in religious ceremonies; accordingly, visionary churches whose
17
     sacrament is Ayahuasca are using a sacrament that in itself affirms their claim of
18
     religious sincerity. The very activity of drinking Ayahuasca confirms their religious
19
     intent, because it is a demanding visionary experience that delivers rewards
20
     commensurate with sincerity. Further, visionary churches emphasize the importance of
21
     preparation as part of sincere intention in approaching the use of the sacrament, since an
22
     initially casual mindset often leads to hard lessons that appear necessary to ripen the
23
     practitioner’s sincerity. Thus, the very use of Ayahuasca in a sacramental setting
24
     provides a warrant of sincerity; accordingly, the sincerity of the faith of visionary
25
     churches should be taken at face value, and in the absence of evidence that their faith is
26

27
     31
28     United States v. Christie, 825 F.3d 1048, 1060-1061 (2016), citing O Centro Espirita
     Beneficiente Uniao Do Vegetal v. Ashcroft, 389 F.3d 973, 1020 (10th Cir. 2004) (en
     banc)(McConnell, J., concurring).
     ______________________________________________                      _______________________________
                                              COMPLAINT, Page 13 of 54
                Case 3:20-cv-03098-WHO Document 1 Filed 05/05/20 Page 17 of 57



 1   feigned, they should be able to obtain an exemption from general law for the limited
 2   purpose of dispensing Ayahuasca as the communion sacrament in visionary churches,
 3   without being subject to a searching inquiry by any administrative agency or judicial
 4   officer.
 5          B. Arizona Yagé Assembly
 6
     42. Ayahuasca, i.e., yagé, is the religious sacrament of the Arizona Yagé Assembly
 7
     (“AYA”), a visionary church incorporated as a nonprofit corporation in the State of
 8
     California. After working with Ayahuasca for six years, the founder (the “Founder”)
 9
     established AYA as a visionary church in 2015, using Ayahuasca as AYA’s communion
10
     sacrament. As the Founder expressed it -- “Ayahuasca is the holy Sacrament of AYA, of
11
     which congregants must partake to receive the blessing of Communion.” AYA’s
12
     doctrine teaches that sharing Ayahuasca sacramentally in ceremony is sharing a sacred
13
     substance that is not merely physical, and has the capacity to heal the entire human being,
14
     body, spirit, and mind, so that congregants can extend this healing to others and our entire
15
     world environment. The experience of communion through Ayahuasca is the receipt of
16
     Divine Love and wisdom by the congregation. The Founder has explained that in AYA,
17
     the doctrine “comes from the vine and the leaf.”
18
     43. The Founder has imbued AYA with the religious intention to benefit all living
19
     beings through sharing Ayahuasca in sacred ceremony with those called to communion.
20
     AYA’s spiritual practice is a healing practice, and its healing practice is a spiritual
21
     practice.
22
     44. In AYA, healing takes place in sacred communion by means of drinking sacramental
23
     Ayahuasca. Healing power is received in visions, in the direct experience of Divine
24
     Love, and through songs called “icaros” that are learned in and through the experience of
25
     communion, and by means of sacramentally drinking Ayahuasca. Some icaros are drawn
26
     from South American traditions, and equally often they are received directly by
27
     congregants during Ayahuasca communion. Icaros bring healing in many forms,
28



     ______________________________________________                      _______________________________
                                              COMPLAINT, Page 14 of 54
              Case 3:20-cv-03098-WHO Document 1 Filed 05/05/20 Page 18 of 57



 1   purifying, cleansing, restoring, calming, nurturing, energizing, and in many other ways
 2   vivifying the practitioner.
 3   45. AYA shares communion with congregants who express an avowedly sincere
 4   religious intention to receive the sacrament, and have been screened for physical or
 5   psychological vulnerabilities.
 6   46. The demographics and religious attitudes of AYA’s congregation are indicative of
 7   the sincerity of its membership. Seventy-one percent are over 30, and forty-six percent
 8   are over the age of 40.32 Ninety-six percent pray or meditate, and the same percentage
 9   state that their only use of Ayahuasca has been as a religious or spiritual practice.
10   Ninety-eight percent consider participation in AYA ceremonies as beneficial to their
11   spiritual growth. Sixty-four percent connect with other church members between
12   ceremonies. Ninety-four percent see themselves returning to future ceremonies.
13   47. AYA ceremonies are conducted by trained facilitators who apply AYA’s Ceremonial
14   Instructions, following best practices for the safe and efficacious administration of
15   sacramental Ayahuasca. Ninety-eight percent of AYA congregants reported that
16   ceremony facilitators capably perform their ceremonial duties, and the same percentage
17   said they felt physically and emotionally safe throughout the ceremony.
18   48. AYA congregants prepare for the experience with set dietary restrictions the week
19   before the ceremony. Ceremonies begin in the evening. When possible, ceremonies are
20   conducted in a circular “maloka,” traditionally made of natural wood with a palm roof.
21   Congregants are provided comfortable places to sit and recline, and commit to remain for
22   the entire ceremony.
23   49. After the congregants have gathered quietly and focused their attention, the lead
24   facilitator performs an invocation, rings a ceremonial bell, and offers each congregant a
25   cup of Ayahuasca. The lead facilitator may administer more drinks of tea at intervals,
26

27

28   32
       This statistic and all other percentages are drawn from a statistically significant sampling of
     responses to a questionnaire sent to all AYA congregants by AYA in 2018.
     ______________________________________________                        _______________________________
                                              COMPLAINT, Page 15 of 54
              Case 3:20-cv-03098-WHO Document 1 Filed 05/05/20 Page 19 of 57



 1   and uses discretion to provide each congregant with only so much of the sacrament as is
 2   necessary for them to receive a meaningful experience of communion.
 3   50. During ceremonies, many congregants experience deep religious sentiments directly
 4   connected with their own life experience, reviewing incidents from their past,
 5   recognizing their errors and those of others, purging their own guilt and forgiving others
 6   their wrongs, receiving mercy and forgiveness from the divine source, and experiencing
 7   the restful peace of Divine Love. The ceremony concludes slowly, as the visionary
 8   experience subsides over the course of the night. Facilitators attend to the condition of
 9   each congregant, and appropriate action is taken for their physical and psychological
10   well-being.
11   51. The experience of visionary communion is profound and uniquely personal. For
12   many AYA congregants, communion through Ayahuasca has proven pivotal to their
13   spiritual growth and ethical development, helping them reconnect with their innate
14   religious feeling, and learn how to express it in positive action.
15   52. AYA’s congregants’ religious practice places them in potential peril of criminal
16   prosecution by the federal Government. Many AYA congregants censor their own
17   speech about their religious beliefs and practices when speaking with some or all of their
18   friends, family, employers, and coworkers. Sixty-nine percent of AYA congregants are
19   hesitant to tell others about their positive experiences because of questions surrounding
20   the legality of this form of Free Exercise. Fifty-three point nine percent are hesitant to
21   tell family, close friends or associates about Ayahuasca for the same reason.
22   53. Members of AYA’s congregation may find themselves at a disadvantage when their
23   credibility and law-abidingness is scrutinized, i.e., when job-seeking, when testifying, as
24   party to a lawsuit, when applying for a passport or visa, license, permit, or in countless
25   other situations. By prohibiting their central act of Free Exercise, the CSA’s criminal
26   prohibitions impose a severe and substantial burden upon AYA’s Free Exercise of
27   religion, and that of its congregants. AYA’s commercial relationships and ability to
28   contract freely are impaired by the shadow of illegality that falls over the church.

     ______________________________________________                      _______________________________
                                              COMPLAINT, Page 16 of 54
              Case 3:20-cv-03098-WHO Document 1 Filed 05/05/20 Page 20 of 57



 1   54. AYA’s ability to share Ayahuasca with its congregants is substantially burdened by
 2   the prohibitions on importing, manufacturing, or dispensing a controlled substance in
 3   § 841(a) (2), by the prohibition on importation in § 952(a) of the CSA, and by 21 CFR
 4   1312.11.
 5   55. AYA has associational standing to assert the claims of its members to receive
 6   sacramental Ayahuasca in AYA ceremonies, because their Free Exercise is substantially
 7   burdened by AYA’s inability to obtain DEA regulatory services necessary to the practice
 8   of AYA communion.
 9   56. AYA seeks a decree establishing that its administration of sacramental Ayahuasca to
10   its congregants is protected as Free Exercise; that AYA’s Free Exercise is substantially
11   burdened by the proscriptions of the CSA and the DEA’s denial of regulatory services to
12   visionary churches; and, that the DEA is required to issue a certificate of exemption to
13   AYA, to grant it a DEA Number, and to provide it with all regulatory services necessary
14   to allow the importation and dispensing of Ayahuasca to its congregation.
15          C. The North American Association of Visionary Churches
16
     57. North American Association of Visionary Churches (“NAAVC”) is an
17
     interdenominational association of visionary churches,33 formed as a religious nonprofit
18
     corporation in the State of California. NAAVC was incorporated in 2019, and is operated
19
     by members of existing Ayahuasca visionary churches for purposes of engaging in the
20
     Free Exercise of visionary religion. NAAVC funds and promotes the study of visionary
21
     religion, sponsoring scholarship and media events that serve to increase understanding of
22
     and interest in visionary religious practice.
23
     58. The members of the Board of Directors are personally and institutionally devoted to
24
     helping visionary churches and practitioners to obtain a pure and efficacious Ayahusaca
25
     sacrament, free from the onus of illegality that substantially burdens visionary religious
26
     Free Exercise. NAAVC’s religious beliefs are embodied in its corporate statements of
27

28   33
       The term “visionary churches” encompasses all churches using sacramental plant-based herbal
     substances that contain substances scheduled under the CSA.
     ______________________________________________                      _______________________________
                                              COMPLAINT, Page 17 of 54
              Case 3:20-cv-03098-WHO Document 1 Filed 05/05/20 Page 21 of 57



 1   religious purpose and belief, affirming the sacramental nature of Ayahuasca. AYA is a
 2   member of NAAVC, and the Founder of AYA is a member of the NAAVC board. All
 3   NAAVC Board members are members of visionary churches. All NAAVC Board
 4   members have suffered injuries and damages alike in type and kind to those suffered by
 5   members of all of NAAVC’s member churches and their congregations; thus, NAAVC
 6   Board members are personally aggrieved by the acts of the DEA and DOJ alleged herein,
 7   and their interests are closely tied to those of the churches and congregations on whose
 8   behalf NAAVC asserts associational standing.
 9   59. NAAVC’s central act of Free Exercise is initiating and operating a lawful system for
10   importing and sharing sacramentally-prepared Ayahuasca with visionary churches at
11   reasonable cost, so that they may share the communion sacrament with their
12   congregations. NAAVC has adopted this definition of corporate Free Exercise by formal
13   corporate resolution. NAAVC has defined its Free Exercise as expanding the reach of
14   visionary teachings through use of Ayahuasca as a communion sacrament by freeing
15   visionary churches from the burdens and risks of obtaining imported Ayahuasca through
16   systems that evade importation barriers and distribute the sacrament through underground
17   networks. NAAVC has devoted its corporate resources to the attainment of all legal
18   permissions necessary to the fulfillment of this religious corporate mission to expand the
19   Free Exercise rights of all visionary churches and their congregations.
20   60. Sharing Ayahuasca in communion is an expressive Free Exercise of religion that
21   transmits AYA’s essential doctrine, and that of other visionary churches. NAAVC seeks
22   the exemptions necessary to transmit the doctrine to visionary churches by distributing
23   Ayahuasca to visionary churches that obtain their own exemptions, and will need
24   Ayahusaca for communion services.
25   61. To fulfill its mission of Free Exercise by sharing the Ayahuasca sacrament with
26   visionary churches, NAAVC requires regulatory services from the DEA; accordingly, it
27   has joined in this action to complain of and seek relief from the substantial burdens on
28   Free Exercise imposed by the CSA, and to obtain an order directing the DEA to provide

     ______________________________________________                      _______________________________
                                              COMPLAINT, Page 18 of 54
               Case 3:20-cv-03098-WHO Document 1 Filed 05/05/20 Page 22 of 57



 1   NAAVC with a DEA Number and regulatory services to allow it to engage in importation
 2   and dispensing of Ayahuasca to visionary churches.
 3   62. The proposed importation and distribution of Ayahuasca as NAAVC’s primary Free
 4   Exercise activity might be likened to the work of a kosher or halal food producer, that
 5   provides kosher or halal food that satisfies religious requirements. Just as Free Exercise
 6   protects the right of religious persons to have food that satisfies their religious
 7   requirements, so also those who manufacture that food are protected by the right of Free
 8   Exercise.
 9   63. Because the sharing of Ayahuasca in communion is a sharing of doctrine, NAAVC
10   may also be likened to a supplier of host and communion wine for churches that celebrate
11   mass, or sellers of devotional books and art, with which to inspire the spirits of the
12   faithful.
13   64. NAAVC is ready, willing and able to import sacramentally prepared Ayahuasca
14   from South American sources, and to distribute Ayahuasca to visionary churches as soon
15   as it obtains:
16             (a) Exemption from the prohibitions on manufacturing, distributing and dispensing
17
               to exempt visionary churches in Section 841(a)(2), and the prohibition on
18
               importation in Section 952(a); and,
19
               (b) Issuance of a DEA Registration Number to use on DEA Form 357, the
20
               importation permit application form.
21
     65. The Ayahuasca that NAAVC is ready to acquire and import is gathered in the
22
     Amazon jungle by traditional gatherers steeped in reverence towards sacramental plants,
23
     who brew the traditional herbs in a ceremonial fashion that safeguards its sacramental
24
     quality and visionary efficacy. Once brewed, the importation and manufacturing of
25
     Ayahuasca for domestic dispensing must be handled in the same way, respectfully, with a
26
     loving and helpful intention, because these intentions pervade the Ayahuasca sacrament
27
     itself.
28



     ______________________________________________                      _______________________________
                                              COMPLAINT, Page 19 of 54
               Case 3:20-cv-03098-WHO Document 1 Filed 05/05/20 Page 23 of 57



 1   66. NAAVC has associational standing to bring this action under RFRA and
 2   5 U.S.C. § 702 for the benefit of its member churches to seek relief to which they are
 3   entitled and would have standing to assert directly, to aid in their ability to obtain their
 4   sacraments by obtaining an exemption from the CSA for the importation of Ayahuasca.
 5   A determination in favor of NAAVC in this action will be beneficial to its member
 6   visionary churches, who will be incentivized to secure individual RFRA exemptions,
 7   knowing that a source of safe, lawful and efficacious sacrament will be available to serve
 8   communion to their congregations.
 9   67. As alleged hereinbelow, all NAAVC member churches, like AYA, have suffered a
10   substantial burden on their Free Exercise of religion due to the DEA’s conscious
11   indifference to their First Amendment rights, and denial of regulatory services that
12   greatly inhibits, and for some entirely denies, the right to engage in their practice of
13   visionary communion.
14            D. The Drug Enforcement Administration
15
     68. The DEA describes its mission,34 in relevant part, as follows:
16
              The mission of the Drug Enforcement Administration (DEA) is to enforce
17
              the controlled substances laws and regulations of the United States and
              bring to the criminal and civil justice system of the United States, or any
18            other competent jurisdiction, those organizations and principal members of
              organizations, involved in the growing, manufacture, or distribution of
19            controlled substances appearing in or destined for illicit traffic in the United
              States….
20
     69. The DEA operates 222 Domestic Offices, organized into 22 Domestic Field
21
     Divisions. DEA also operates 91 foreign offices in 70 countries. In its Fiscal Year 2019
22
     Budget Request, the DEA requested $2,862,200,000. The DEA described its FY 2019
23
     Strategy,35 in relevant part, as follows:
24
              DEA continues to prioritize its resources to disrupt and dismantle the “most
25            wanted” drug trafficking and money laundering organizations believed to
              be primarily responsible for the nation’s illicit drug supply. This includes
26
              the Consolidated Priority Organization Targets (CPOTs) identified by DOJ,
27            plus other Priority Target Organizations (PTOs) identified by DEA.

28   34
          https://www.dea.gov/mission
     35
          https://www.justice.gov/jmd/page/file/1033151/download
     ______________________________________________                      _______________________________
                                              COMPLAINT, Page 20 of 54
              Case 3:20-cv-03098-WHO Document 1 Filed 05/05/20 Page 24 of 57



 1

 2
            E. Plaintiffs Need DEA Regulatory Services to Engage in Free Exercise

 3
     70. DEA regulatory services are necessary to give substance to the Free Exercise rights

 4
     of AYA, its congregation, NAAVC, its member churches, and their congregations.

 5
            F. The DEA’s Policy of Denying Regulatory Services to Visionary Churches

 6   71. The DOJ has at all times exerted control over all of the DEA’s decision-making in

 7   the field of visionary religion, and all unconstitutional or otherwise unlawful acts alleged

 8   against the DEA herein are equally alleged against the DOJ. The DEA had and has a

 9   policy of denying regulatory services to visionary churches and refusing all requested

10   religious exemptions from the CSA until and unless compelled by court order (the

11   “Policy”). The Policy was developed and applied by various DOJ and DEA Government

12   employees whose names are yet unknown, with conscious disregard for the First and

13   Fourteenth Amendment rights of AYA and its congregation, NAAVC, its member

14   churches, and the member-church congregations. The Policy informed the DEA’s

15   institutional commitment to maintain that a total prohibition on controlled substance use

16
     is the least restrictive way of advancing the Government’s policy against illicit drug use,

17
     despite having been informed by the Supreme Court to the contrary in O Centro.36 The

18   DEA and the DOJ falsely equate the Policy with the “closed system of regulation,” and

19   by mantric repetition of the quoted phrase, subject the decisions of the Supreme Court to

20   their own, unconstitutionally obstructive interpretations of the law.

21   72. The Policy precludes issuing exemptions from the CSA and 21 CFR 1300 et. seq.,

22   for religious purposes. DEA’s reports to oversight agencies show no staffing

23
     expenditures for employees to consider the needs of churches and religious persons

24
     seeking exemptions from the CSA on religious grounds. DEA has no individuals

25   uniquely tasked with evaluating requests for exemptions from the CSA on religious

26

27   36
       “Also rejected is the Government's central submission that, because it has a compelling
28   interest in the uniform application of the Controlled Substances Act, no exception to the DMT
     ban can be made to accommodate the UDV.” O Centro, 546 U.S. 418, 423, 126 S. Ct. 1211,
     1216.
     ______________________________________________                      _______________________________
                                              COMPLAINT, Page 21 of 54
               Case 3:20-cv-03098-WHO Document 1 Filed 05/05/20 Page 25 of 57



 1   grounds. The DEA’s lack of preparation to provide regulatory services to religious
 2   exemption seekers stands in marked contrast to the assiduous nature of the DEA’s
 3   preparation to deal with illicit drug enforcement and pharmaceutical regulation.
 4   73. The DEA thoroughly studies the activities of criminal entities and regulatory clients,
 5   produces reports that announce what its agents and attorneys have learned, and
 6   announces initiatives about how it will put its new knowledge to work to accomplish its
 7   mission policing the illicit drug trade and regulating medical, manufacturing, and
 8   research registrants.
 9   74. Through its website at DEA.gov, the DEA treats medical, pharmaceutical,
10   manufacturing, research, and law enforcement regulatory clients as valued customers,
11   providing convenient online systems where they can log in and perform their work
12   involving controlled substances. The DEA website provides secular regulatory clients
13   with webpages for account-creation, online access to submit reports, and automated
14   process to obtain legally-required forms required for lawful importation, distribution, and
15   dispensing of controlled substances.
16   75. By contrast, the DEA has entirely avoided provisioning itself to provide regulatory
17   services to the seekers of CSA exemptions because, pursuant to the Policy, it will not
18   provide any.
19   76. The Policy is also a notable deviation from the Government’s otherwise consistent
20   advocacy in favor of the rights of churches and religious freedom principles, evidenced
21   by the many cases in which it has intervened, filed amicus briefs, and statements of
22   interest in support of Free Exercise, as detailed at the USDOJ’s “Religious Freedom in
23   Focus” webpage.37
24   77. The Policy has dominated the DEA’s conduct, causing it to be deceptive when it has
25   given signals of softening its position, engaging in apparent negotiation with both the
26   UDV and the Daime, and simultaneously planning seizures of sacramental Ayahuasca
27   from both churches. In May 1999, while a DOJ task force established by Attorney
28
     37
          https://www.justice.gov/crt/religious-freedom-focus-volume-84-january2020#montana
     ______________________________________________                      _______________________________
                                              COMPLAINT, Page 22 of 54
              Case 3:20-cv-03098-WHO Document 1 Filed 05/05/20 Page 26 of 57



 1   General Janet Reno was negotiating with both the UDV and the Santo Daime, the DEA
 2   staged coordinated raids on the Santo Daime and the UDV, arresting Jonathan Goldman
 3   in rural Oregon and seizing a drum of the Daime’s Ayahuasca on May 20, 1999, and
 4   seizing the UDV’s Ayahuasca in New Mexico on the very next day, May 21, 1999.38
 5   Thus ended badly the efforts of the two visionary churches to “lay their cards on the
 6   table” while negotiating with the DEA and the DOJ.
 7   78. The DEA declined to prosecute Goldman, but consistent with the Policy, continued
 8   to engage in prosecutorial threats, allowing the Damoclean sword to dangle over the
 9   Oregon Santo Daime congregation’s head for another eight years, until at last they could
10   bear the threat to their Free Exercise no longer. Finally, on September 5, 2008, the
11   Daime Church and six members of the Ashland, Oregon congregation (none of whom
12   had been arrested or had property seized from their possession) filed their RFRA lawsuit.
13   79. During the Daime litigation, the Policy was on display repeatedly. Unlike in the
14   UDV litigation, where the DEA conceded the sincerity of the UDV church’s faith, the
15   DEA made a serious effort to portray Goldman as a multiple drug user under suspicion
16   for other drug offenses, and manifested committed hostility to the Santo Daime’s position
17   until the final imposition of the Court’s injunction barring further enforcement activity.
18          G. DEA Regulatory Regimes Imposed by Statute or Injunction
19
     80. As alleged hereinabove, under the Policy, the DEA denies regulatory services to
20
     visionary churches until compelled to act by force of law. The DEA peyote regulatory
21
     system was devised exclusively for the benefit of the Native American Church (“NAC”).
22
     The DEA established the peyote regulatory system pursuant to statutory authorization.
23
     The DEA manages two other regulatory schemes for importation and distribution of large
24

25
     38
        “On May 21, 1999, United States Customs Service agents seized a shipment of hoasca labeled
26
     ‘tea extract’ bound for Jeffrey Bronfman and Uniao do Vegetal-United States.” O Centro
27
     Espirita Beneficiente Uniao Do Vegetal v. Ashcroft, 342 F.3d 1170, 1175 (10th Cir. 2003). “On
     or about May 20, 1999, the defendants intercepted a shipment of the Holy Daime tea lawfully
28   sent from the Santo Daime Church in Brazil to plaintiff Goldman….”Complaint, Docket # 1, ¶¶
     25 and 26 at page 8, filed 09/05/08 in Church of the Holy Light of the Queen v. Mukasey, Oregon
     District Court Case No. 1:08-cv-03095-PA.
     ______________________________________________                      _______________________________
                                              COMPLAINT, Page 23 of 54
              Case 3:20-cv-03098-WHO Document 1 Filed 05/05/20 Page 27 of 57



 1   quantities of Ayahuasca for the UDV and the Santo Daime, pursuant to District Court
 2   injunctions, having negotiated the particulars of the regulatory systems with the two
 3   Brazilian churches separately.
 4                  a. The Peyote Regulatory Regime Was Allowed by Statute
 5
     81. The DEA’s authorization to establish a peyote distribution regime appears in
 6
     42 U.S.C. § 1996a, that makes lawful the “use, possession or transportation of peyote by
 7
     an Indian for bona fide traditional ceremonial purposes in connection with the practice of
 8
     a traditional Indian religion.”39 The section permits “such reasonable regulation and
 9
     registration by the Drug Enforcement Administration of those persons who cultivate,
10
     harvest, or distribute peyote as may be consistent with the purpose of this Act.”40 The
11
     DEA regulatory regime thus covers the distribution of peyote from its sole point of origin
12
     in Texas, where “peyoteros” registered with the DEA collect the sacred cactus and may
13
     lawfully deliver it to any Native American who presents a “Certificate of Indian
14
     Blood.”41 Neither the Native American Church (“NAC”) nor its branch churches register
15
     with the DEA, and the last DEA registrant to handle a peyote button in the supply chain
16
     is the DEA-licensed peyotero. The NAC and its congregants are not subject to DEA
17
     registration or any other regulatory requirements.
18
                    b. The UDV Regulatory Regime Was Required by Injunction
19
     82. The DEA has regulated the importation and distribution of Ayahuasca by the Uniao
20
     do Vegetal (the “UDV”) since 2006, when the Supreme Court upheld the New Mexico
21
     District Court’s grant of the UDV’s motion to preliminarily enjoin the DEA from
22
     interfering with its importation of Hoasca. The UDV is a very large church with many
23
     practitioners that imports tea in barrels from Brazil, and its relationship with the DEA is
24
     the subject of a settlement agreement that imposes security, recordkeeping, and
25
     disclosure obligations on the UDV.
26

27   39
        42 U.S.C. § 1996a(b)(1).
     40
28
        42 U.S.C. § 1996a(b)(2).
     41
        https://www.texasstandard.org/stories/in-the-only-state-where-selling-peyote-is-legal-the-
     cactus-is-threatened-and-still-controversial/
     ______________________________________________                      _______________________________
                                              COMPLAINT, Page 24 of 54
              Case 3:20-cv-03098-WHO Document 1 Filed 05/05/20 Page 28 of 57



 1                   c. The Santo Daime Regime Was Required by Injunction
 2
     83. The Santo Daime, another church with Brazilian origins, sought and won an
 3
     exemption from the CSA in Church of the Holy Light of the Queen v. Mukasey.42 Since
 4
     then, the Santo Daime has imported large quantities of Ayahuasca for distribution to
 5
     Santo Daime churches, under license granted pursuant to RFRA exemption.
 6
                     d. The UDV and Santo Daime Regulatory Regimes Provide No
 7
                        Jurisdictional Basis for Regulating Plaintiffs
 8
     84. The regulatory regimes established by the DEA with the UDV and the Santo Daime
 9
     resulted from settlement agreements after the DEA was judicially enjoined to provide
10
     regulatory services to the two Brazilian churches. Those regulatory regimes thus provide
11
     no jurisdictional basis for the DEA to impose regulatory compliance requirements on
12
     plaintiffs.43
13
            H. The DEA’s “Guidance” Is A Pretext to Deny Plaintiffs Regulatory Services
14
                and Deter Visionary Churches from Filing RFRA Lawsuits
15
     85. Notwithstanding its commitment to the Policy, the DEA publicly contends that it
16
     opened an avenue to obtaining an exemption from the CSA in January 2009 in a
17
     publication downloadable from the DEA’s website, and styled as a “Guidance”
18
     document.44 The DEA contends that the Guidance is an administrative remedy that must
19
     be exhausted before a plaintiff may file a RFRA action. However, the Guidance was not
20
     adopted pursuant to rulemaking with notice-and-comment under 5 U.S.C. § 553 of the
21
     Administrative Procedure Act (the “APA”), and was never published in the Federal
22

23
     42
24      Church of the Holy Light of the Queen v. Mukasey, 615 F.Supp.2d 1210 (Oregon 2006).
     43
        “Agencies may impose legally binding requirements on the public only through regulations
25   and on parties on a case-by-case basis through adjudications, and only after appropriate process,
     except as authorized by law or as incorporated into a contract.” Promoting the Rule of Law
26   Through Improved Agency Guidance Documents, Executive Order 13891, 84 Federal Register
     55235 (Oct. 9, 2019).
27   44
        The Guidance Regarding Petitions for Religious Exemption from the Controlled Substances
28   Act Pursuant to the Religious Freedom Restoration Act was not published in the Federal
     Register, but based on a digital date of creation found in the pdf document, was published in
     January 2009, https://www.deadiversion.usdoj.gov/pubs/rfra_exempt_022618.pdf.
     ______________________________________________                      _______________________________
                                              COMPLAINT, Page 25 of 54
              Case 3:20-cv-03098-WHO Document 1 Filed 05/05/20 Page 29 of 57



 1   Register. Accordingly, the Guidance provisions are not regulations, lack all independent
 2   force of law, and impose no exhaustion requirement. 45
 3   86. RFRA allows plaintiffs to seek protection from laws and regulations that impose
 4   prior restraints upon, or chill Free Exercise and Free Religious Expression by threat of
 5   criminal or regulatory sanctions. The DEA has no statutory authority under either the
 6   CSA or RFRA to regulate Free Exercise by judging which visionary religion is sincere
 7   and which is not. 46 The DEA interposed the Guidance to deter visionary churches from
 8   filing RFRA lawsuits. RFRA allows plaintiffs to seek protection from laws and
 9   regulations that impose prior restraints upon, or chill Free Exercise and Free Religious
10   Expression by threat of criminal or regulatory sanctions. The Guidance, as alleged in
11   detail hereinbelow, accomplishes precisely the opposite – it imposes a prior restraint on
12   Free Exercise pending review of every petition, and petitions go unprocessed for years.
13   87. The DEA issued the Guidance without jurisdiction or lawful basis, under color of
14   law to further the Policy, with the purpose and effect of frustrating the Free Exercise
15   rights of those persons and visionary churches seeking exemption from the CSA to
16   consume communion sacraments that contain controlled substances.
17   ///
18   ///
19   ///
20

21
     45
22
        “The Manual and Handbook are not promulgated in accordance with the procedural
     requirements of the Administrative Procedure Act. Neither is published in the Federal Register or
23   the Code of Federal Regulations. They are not subjected to notice and comment rulemaking;
     they are not regulations. *** We hold that the Manual and Handbook do not have the
24   independent force and effect of law.” W. Radio Servs. Co. v. Espy, 79 F.3d 896, 901 (9th Cir.
     1996), citations omitted; (affirming District Court’s retention of jurisdiction on grounds that
25   manual and handbook imposed no administrative exhaustion requirement).
     46 “There is no allowance for a ‘certificate of registration’ from the DEA for constitutionally
26
     protected religious exercise, which is not contemplated as a registered activity under the CSA
27
     and administration regulations. In other words, the DEA RFRA Guidance establishes a new,
     substantive requirement for DEA registration for religious exercise where none currently exists
28   under Federal law.” B.Bartlett, The U.S. Drug Enforcement Administration Problematic Process
     for Religious Exemption for Use of Prohibited Psychoactive Substances (July 16, 2019).
     https://tinyurl.com/y8kplc73
     ______________________________________________                      _______________________________
                                              COMPLAINT, Page 26 of 54
              Case 3:20-cv-03098-WHO Document 1 Filed 05/05/20 Page 30 of 57



 1          I. The Guidance Imposes an Unconstitutional Prior Restraint on Free
 2
                Exercise
 3
     88. Paragraph 7 of the Guidance provides: “No petitioner may engage in any activity
 4
     prohibited under the Controlled Substances Act or its regulations unless the petition has
 5
     been granted and the petitioner has applied for and received a DEA Certificate of
 6
     Registration.” Paragraph 7 of the Guidance imposes an unconstitutional prior restraint on
 7
     Free Exercise under color of law upon those who would petition the DEA for an
 8
     exemption from the CSA.
 9
            J. The Guidance Adjudication Process Substantially Burdens Free Exercise
10
     89. The Guidance establishes an adjudicative body (the “Guidance Adjudicator”) that
11
     works in secret to determine the validity of any applicant’s claim of religion in order to
12
     determine their entitlement to Free Exercise of Religion. The identity or qualifications of
13
     the Guidance Adjudicator are not disclosed.
14
     90. The DEA has drafted no rules to guide the activities of the Guidance Adjudicator.
15
     There is no timeline for processing an application, and inquiries to the DEA regarding the
16
     status of applications that have been pending for over two years go unanswered. The
17
     Guidance Adjudicator has unfettered authority to delay decision indefinitely, which
18
     renders the process a sham.
19
     91. The Guidance Adjudicator may request “additional information” of an applicant as a
20
     condition of processing an application, and may dismiss any application if the applicant
21
     declines to respond to a request for additional information. The Guidance leaves the term
22
     “additional information” open to unlimited interpretation, and thus presents an unlimited
23
     basis for overreaching demands and pretextual dismissals.
24
     92. The Guidance provides no avenue for a prompt final judicial determination of the
25
     validity of the Guidance Adjudicator’s decision.
26
     93. The Guidance Adjudicator’s activities chill the Free Exercise of visionary churches
27
     who are the targets of the Guidance process, particularly by using the Guidance to
28
     compel disclosure of internal church operations, and subjecting them to prior restraint of

     ______________________________________________                      _______________________________
                                              COMPLAINT, Page 27 of 54
              Case 3:20-cv-03098-WHO Document 1 Filed 05/05/20 Page 31 of 57



 1   Free Exercise. The Guidance Adjudicator has used the Guidance to infringe Free
 2   Exercise, and entangle the Government in unconstitutional regulation of religion in
 3   violation of the Establishment Clause.47
 4          K. The Guidance Lays a Large, Useless Financial Burden Upon Free Exercise
 5
     94. The Guidance imposes a financial barrier for visionary churches, because no church
 6
     would submit a Guidance-compliant petition to the DEA without first consulting with
 7
     informed legal counsel.
 8
     95. A visionary church board of directors seeking a formal opinion of counsel to proceed
 9
     with submission of a Guidance-compliant petition to the DEA would be required to fund
10
     considerable research into Constitutional and administrative law.
11
     96.   AYA has learned this by direct experience, having first engaged legal counsel to
12
     prepare a petition under the Guidance, only to learn that submitting a petition would
13
     waive the Fifth Amendment rights of the Founder, subject the entire congregation to an
14
     interruption in Free Exercise due to paragraph 7 of the Guidance, and expose the
15
     congregation to potential criminal enforcement based on the contents of a petition.
16
     Further, as is alleged infra at paragraph 103, eventually the DEA’s failure to even process
17
     petitions became widely known, and it became apparent that assuming substantial
18
     burdens in order to file a petition under the Guidance would never produce the promised
19
     “Certificate of Exemption.” Accordingly, AYA did not submit a petition, and instead
20
     chose to exercise its statutory rights under RFRA to obtain a judicial ruling of exemption.
21
     AYA thus discovered, after considerable legal expense, claimed as damages herein, that
22
     the Guidance was simply a blind alley created by the DOJ and DEA in conscious
23
     disregard of the Free Exercise rights of visionary churches, to consume their time,
24
     resources, and funds, while adhering to the central directive of the Policy – denying
25
     regulatory services to visionary churches until compelled by judicial order.
26

27
     47
28     Surinach v. Pequera de Busquets, 604 F.2d 73 (1st Cir. 1979)(quashing subpoena from Puerto
     Rican Government agency to the Superintendents of the Roman Catholic schools on
     Establishment and Free Exercise grounds).
     ______________________________________________                      _______________________________
                                              COMPLAINT, Page 28 of 54
              Case 3:20-cv-03098-WHO Document 1 Filed 05/05/20 Page 32 of 57



 1   97. Plaintiffs AYA and its congregation, NAAVC, and NAAVC’s member churches and
 2   their congregations, have been damaged by being required to pay legal fees to discover
 3   that the Guidance was merely a ruse that a visionary church careful of its Free Exercise
 4   rights would avoid as a matter of self-protection.
 5          L. The Guidance Substantially Burdens Free Exercise When Used As a
 6
                Pretext for Issuing de facto Stop Orders and Administrative Subpoenas
 7
     98. The DEA has on two occasions “invited” visionary churches to submit petitions for
 8
     RFRA exemptions from the CSA.
 9
     99. Christopher Young and Soul Quest Church of Mother Earth Inc. (“Young and Soul
10
     Quest”) were one of the church leaders and churches targeted by the DEA’s de facto
11
     administrative subpoena and cease and desist order, the opening to which states, in
12
     relevant part:
13
             It has come to our attention that prior to August 4, 2016, you were involved
14           in offering “retreat” through your website, www.soulquest-retreat.com, at
             which you provided Ayahuasca and other controlled substances to your
15           clientele.
16   100. Placement of the word “retreat” in quotations, and reference to church congregants
17   as “clientele” clearly implied that the DEA was seeing the church’s activities through the
18   skeptical lens of drug traffic surveillance.
19   101. The attorneys for Young and Soul Quest notified the DEA that the “correspondence
20   advised my client to cease and desist the use of Ayahuasca as a sacrament,” and therefore
21   “the Church and its members are wholly unable to exercise their sincere religious
22   beliefs.” This result was in conformity with the DEA’s wishes, as the agency tacitly
23   acknowledged by saying nothing about Young and Soul Quest’s complaint that the cease
24   and desist order infringed their Free Exercise when it responded to their attorney’s letter
25   with the assurance that the “DEA implements its petition process in full compliance with
26   the requirements of RFRA.” Since RFRA provides no instructions to any administrative
27   agency regarding how to process an application for exemption, this statement had no
28   meaning; however, the DEA’s knowing, silent persistence in its Policy of imposing prior


     ______________________________________________                      _______________________________
                                              COMPLAINT, Page 29 of 54
              Case 3:20-cv-03098-WHO Document 1 Filed 05/05/20 Page 33 of 57



 1   restraints to chill the Free Exercise rights of Young and Soul Quest displayed its
 2   conscious indifference to the Free Exercise rights of any and all visionary churches.
 3   102. Young and Soul Quest, and another visionary church, Ayahuasca Healings Native
 4   American Church, submitted “petitions for exemption” to the DEA. The Ayahuasca
 5   Healings petition lists five individuals who all jointly disclosed the range of their
 6   activities distributing Ayahuasca, thus waiving their Fifth Amendment right to be free of
 7   self incrimination, and admitting to a series of actions that, absent exemption, would
 8   expose them to considerable criminal penalties for operating a drug distribution
 9   conspiracy. By submitting petitions, they sought to bargain for rights of Free Exercise by
10   waiving or surrendering other constitutional rights. It was an unconstitutional violation
11   of the rights of those visionary churches and their leaders for the DEA to force them to
12   choose which constitutional rights to surrender – their Free Exercise, or their personal
13   rights to be free of compelled self-incrimination. It was a further unconstitutional
14   violation, committed with conscious disregard for the rights of the petitioners, for the
15   DEA to solicit and receive the petitions, then provide no response whatsoever, leading
16   the petitioners to dangle in legal uncertainty for years. The negative message to the
17   visionary church community was unmistakable, and consistent with the Policy.
18   103. The issuance of the invitations to submit petitions resulted in the disclosure of
19   detailed inculpatory information from the invitees by an implied threat of criminal
20   prosecution, in violation of the Fifth Amendment rights of the individuals who submitted
21   the petitions. The pretextual nature of the invitations has become apparent as years have
22   passed since the petitions were submitted under duress, and since submitting their
23   petitions, neither petitioner has received a reply communication, notwithstanding their
24   repeated efforts to elicit a response from the DEA.
25   104. The clear import of the DEA’s “invitations” to submit exemption applications was to
26   order the churches targeted for invitation to cease and desist from their religious practice.
27   105. The Guidance Adjudicator thus adhered to the Policy by violating the civil rights of
28   visionary churches with conscious indifference, using the Guidance to issue de facto stop

     ______________________________________________                      _______________________________
                                              COMPLAINT, Page 30 of 54
              Case 3:20-cv-03098-WHO Document 1 Filed 05/05/20 Page 34 of 57



 1   orders and administrative subpoenas that have the effect of imposing a system of
 2   unlawful prior restraint upon the Free Exercise of religion.48
 3          M. The Guidance Substantially Burdens Free Exercise by Extracting
 4
                Inculpatory Statements from Visionary Church Leaders
 5
     106. The Fifth Amendment’s prohibition on compelled self-incrimination guarantees
 6
     every natural person in the United States that he or she “shall [ not] be compelled in any
 7
     criminal case to be a witness against himself.” A noted constitutional scholar has written:
 8
            The privilege historically goes to the roots of democratic and religious
 9          principle. It prevents the debasement of the citizen which would result from
            compelling him to "accuse" himself before the power of the state. The roots
10          of the49privilege … go to the nature of a free man and his relationship to the
            state.
11
     107. Administrative regimes that attempt to institute compelled self-disclosure of
12
     prosecutable conduct under the rubric of taxation or regulatory reporting are
13
     unconstitutional violations of the Fifth Amendment prohibition on compelled self-
14
     incrimination.50
15
     108. To submit a Guidance-compliant application for an exemption from the CSA on
16
     religious grounds, a representative of the applicant church must sign an application under
17
     penalty of perjury that discloses activities that expose the signatory and the church
18
     congregation to potentially severe criminal penalties under the CSA.
19
     109. The Guidance thus demands a waiver of Fifth Amendment right against self-
20
     incrimination from the leaders of any visionary church who would be required to submit
21

22

23
     48
24      Cantwell v. Connecticut, 310 US 296 (1940).
     49
        McKay, Self-Incrimination and the New Privacy, citing United States v. Wade, 388 U.S. 218,
25   261 (1967). The Supreme Court Review, Vol. 1967 193, 210 (1967)(emphasis added).
     50
        The Wagering Act was held unconstitutional because “[t]he terms of the wagering tax system
26
     make quite plain that Congress intended information obtained as a consequence of registration
27
     and payment of the occupational tax to be provided to interested prosecuting authorities.”
     Marchetti v. United States, 390 U.S. 39, 58-59, 88 S. Ct. 697, 708, 19 L.Ed.2d 889, 904 (1968).
28   See also Leary v. United States, 395 U.S. 6, 10, 89 S. Ct. 1532, 1534, 23 L.Ed.2d 57, 66
     (1969)(federal Marihuana Tax Act held unconstitutional as compelling self-incrimination under
     guise of taxing regime).
     ______________________________________________                      _______________________________
                                              COMPLAINT, Page 31 of 54
              Case 3:20-cv-03098-WHO Document 1 Filed 05/05/20 Page 35 of 57



 1   an application for exemption under penalty of perjury disclosing matters that will subject
 2   them to the risk of enforcement, prosecution, imprisonment, and seizure of property.
 3   110. The Guidance demands disclosure of self-inculpating information under oath,
 4   information individuals are privileged not to divulge under coercion due to the Fifth
 5   Amendment prohibition on compelled self-incrimination. Associational groups may not
 6   be required to disclose their membership lists when it would expose the members to
 7   prosecution, and the associational group has standing to assert the Fifth Amendment
 8   rights of its members.51
 9   111. While the Fifth Amendment privilege against self-incrimination inures to the benefit
10   of natural persons only, membership organizations may assert the Fifth Amendment
11   rights of their members, and AYA here asserts the Fifth Amendment rights of its
12   members on their behalf. NAAVC’s member churches have standing to seek redress of
13   Fifth Amendment injury to their congregations, and NAAVC asserts that standing herein
14   on behalf of those individual congregants of its member churches whose Fifth
15   Amendment rights stand at risk.
16   112. The Guidance procedure does not protect the applicant from the risk that the
17   Guidance Adjudicator may share inculpatory information submitted by an applicant for
18   religious exemption with the DEA’s enforcement agents and prosecutors.
19          N. The Guidance Remains Extant Because the DEA Ignored the AG’s
20
                Memorandum on Federal Law Protections for Religious Liberty
21
     113. On May 4, 2017, the President of the United States issued EO 13798, Promoting
22
     Free Speech and Religious Liberty,52 and shortly thereafter, Attorney General Jeff
23
     Sessions published his Memorandum on Federal Law Protections for Religious Liberty,53
24
     that outlined how the DEA and other agencies must proactively accommodate the needs
25

26
     51
        Albertson v. Subversive Activities Control Bd., 382 U.S. 70, 86 S. Ct. 194, 15 L.Ed.2d 165
27   (1965(American Communist Party secured injunction on behalf of undisclosed members to
     prevent disclosure of identities, that would have lead to prosecution, since Party was illegal).
28   52
        82 Federal Register 21675 (May 4, 2017).
     53
        82 Federal Register 49668 (Oct. 26, 2017).
     ______________________________________________                        _______________________________
                                              COMPLAINT, Page 32 of 54
              Case 3:20-cv-03098-WHO Document 1 Filed 05/05/20 Page 36 of 57



 1   of religious groups seeking exemptions from general law. The Memorandum directed
 2   agencies to review old policies affecting the rights of religious groups and bring them
 3   into compliance with RFRA and the principles outlined in the Memorandum. The
 4   Memorandum emphasized that RFRA requires every federal agency, in every aspect of
 5   their activity, to be mindful of the need to avoid interfering with Free Exercise:
 6           “Except in the narrowest circumstances, no one should be forced to choose
 7
             between living out his or her faith and complying with the law. Therefore,
             to the greatest extent practicable and permitted by law, religious observance
 8           and practice should be reasonably accommodated in all Government
             activity….”
 9
     114. Hewing to the Policy it has pursued under color of law in conscious disregard of the
10
     Free Exercise rights of plaintiffs, the DEA effectively ignored AG Sessions, making no
11
     changes to the Guidance in response to the Attorney General’s exhortations. As noted
12
     hereinbelow, the DEA has not answered correspondence from NAAVC, displaying
13
     conscious indifference to the Free Exercise rights of the visionary church community, an
14
     attitude antithetical to that which AG Sessions thought to inculcate by writing and
15
     circulating the Memorandum to the DOJ and the DEA.
16
            O. The Guidance Wasn’t Reviewed by the DEA As Required by EO 13891
17
     115. On October 15, 2019, the President issued Executive Order 13891, Promoting the
18
     Rule of Law Through Improved Agency Guidance Documents. To remedy the abuse of
19
     administrative agency guidance documents that subject the public to ad hoc rulemaking
20
     without the notice-and-comment procedure required by the Administrative Procedure
21
     Act, the Office of Management and Budget (“OMB”) issued an Implementing
22
     Memorandum (the “OMB Implementing Memo”) pursuant to EO 13891 that directed all
23
     federal administrative agencies to review all extant guidance documents.54 The OMB
24
     Implementing Memo set a February 28, 2020 deadline for administrative agencies to
25
     either rescind existing guidance documents, or affirm their continued vitality and publish
26

27   54
       “Within 120 days of the date on which OMB issues an implementing memorandum under
28   section 6 of this order, each agency shall review its guidance documents and, consistent with
     applicable law, rescind those guidance documents that it determines should no longer be in
     effect.” EO 13891, 84 Federal Register 55235, 55236 (Oct. 9, 2019).
     ______________________________________________                      _______________________________
                                              COMPLAINT, Page 33 of 54
              Case 3:20-cv-03098-WHO Document 1 Filed 05/05/20 Page 37 of 57



 1   them on a special website. That special website was required to bear a legend informing
 2   the public that a guidance document “does not bind the public, except as authorized by
 3   law or as incorporated into a contract.” Thus, EO 13891 and the OMB Implementing
 4   Memo targeted deficient guidance documents for rescission on February 28, 2020.
 5   116. EO 13891 forbids agencies from using guidance documents to promulgate law, and
 6   the OMB Implementing Memo explicitly condemns the use of guidance documents to
 7   coerce compliance with administrative demands, such as the DEA did when it coerced
 8   disclosures from visionary churches under the cloak of “invitations” to submit petitions
 9   for exemption, as above alleged.55
10   117. Presuming that the then-impending February 28, 2020 deadline imposed by the
11   OMB Implementing Memo would put the DEA to a decision about whether to carry on
12   with the Guidance as DEA policy, or to rescind it, NAAVC sent a letter to the DEA on
13   behalf of its member churches, citing EO 13891 and other sources of law, recommending
14   that the DEA review the Guidance as required by the Executive Order, and rescind it.
15   118. The DEA has taken no action required by EO 13891. It has not rescinded or
16   reaffirmed the Guidance. It has not created a webpage with all other DEA guidance
17   documents bearing the legend required by the OMB Implementing Memo.
18   119. Pursuant to the executive authority of the President as set forth in EO 13891 and the
19   OMB Implementing Memo, the Guidance has been affirmatively withdrawn as the policy
20   of the Government; however, the DEA refuses to acknowledge it.
21   120. The DEA has not responded to NAAVC’s letter, notwithstanding that attorneys
22   within the DEA and the DOJ, including defendant Thomas Prevoznik, have reviewed the
23

24

25
     55
        “Nor should agencies use guidance documents-including those that describe themselves as
26
     non-binding effectively to coerce private-party conduct, for instance by suggesting that a
27
     standard in a guidance document is the only acceptable means of complying with statutory
     requirements, or by threatening enforcement action against all parties that decline to follow the
28   guidance.” Memorandum for Regulatory Policy Officers at Executive Departments and Agencies
     and Managing and Executive Directors of Certain Agencies and Commissions, October 31,
     2019, from D.J. Mancini, Acting Administrator, Office of Information and Regulatory Affairs.
     ______________________________________________                      _______________________________
                                              COMPLAINT, Page 34 of 54
              Case 3:20-cv-03098-WHO Document 1 Filed 05/05/20 Page 38 of 57



 1   letter and are aware of the DEA’s obligations under EO 13891 and the OMB
 2   Implementing Memo.
 3          P. The President Rescinded the Guidance
 4
     121. EO 13891 states in relevant part:
 5
            No agency shall retain in effect any guidance document without including it
 6
            in the relevant database referred to in subsection (a) of this section, nor
            shall any agency, in the future, issue a guidance document without
 7          including it in the relevant database. No agency may cite, use, or rely on
            guidance documents that are rescinded, except to establish historical facts.
 8
     122. Accordingly, the Guidance was affirmatively withdrawn as the policy of the
 9
     Government by the Chief Executive, and is unenforceable by the Government. Any
10
     attempt to impute the authority of law to the Guidance would run directly contrary to the
11
     President’s directives and the Administrative Procedure Act, and is therefore precluded.
12
       VI. FIRST CLAIM FOR RELIEF AGAINST ALL DEFENDANTS
13
             Religious Freedom Restoration Act, 42 U.S.C. § 2000bb-1(c)
14
     123. Plaintiffs re-allege and incorporate by reference each and every allegation set forth
15
     herein as if set forth in full hereat.
16
     124. Drinking sacramental Ayahuasca is the central communion ceremony of AYA. In
17
     AYA communion, congregants receive the transmission of wisdom and Divine Love that
18
     comes through sacramental use of Ayahuasca. Without Ayahuasca, AYA does not have
19
     a religious practice to share, and AYA congregants are unable to practice their religion.
20
     AYA’s religious belief is sincere, and its practice of drinking sacramental Ayahuasca has
21
     been deemed a lawful practice worthy of protection under the Free Exercise clause of the
22
     First Amendment.
23
     125. AYA, its congregation, NAAVC, and NAAVC’s member churches and
24
     congregations are substantially burdened by the prohibitions on manufacturing,
25
     distributing, or dispensing a controlled substance in § 841(a)(2), and by the prohibition
26
     on importation in § 952(a) of the CSA, that impose criminal penalties for violations.
27
     126. The effect of the said provisions of the CSA is to coerce AYA and NAAVC to act
28
     contrary to their religious beliefs by the threat of criminal sanctions. The potential for
     ______________________________________________                      _______________________________
                                              COMPLAINT, Page 35 of 54
              Case 3:20-cv-03098-WHO Document 1 Filed 05/05/20 Page 39 of 57



 1   prosecution under the CSA places substantial pressure on AYA, its Founder, and the
 2   congregation to modify their behavior and violate their beliefs, forcing them to choose
 3   between either abandoning religious principle or risking criminal prosecution.
 4   127. NAAVC is substantially burdened in its efforts to engage in Free Exercise by sharing
 5   the Ayahuasca communion sacrament with exempt churches, and its ministry to visionary
 6   churches is substantially burdened, because many very sincere congregations and their
 7   leadership are accustomed to practicing “underground,” and are uncertain whether
 8   associating with a church association to advance the rights of visionary churches will
 9   accomplish the desired goal of greater Free Exercise, or stimulate DEA enforcement.
10   128. The mission of the DEA, as set forth supra, places AYA and NAAVC squarely
11   within the scope of its stated enforcement activities. Accordingly, AYA and its
12   congregation, and NAAVC and its member churches are in peril of prosecution.
13   129. Without an exemption from specified sections of the CSA and related regulations,
14   AYA, the Founder, and its members fear prosecution for importing, manufacturing and
15   dispensing Ayahuasca.
16   130. On April 22, 2020, NAAVC and AYA were notified that their joint property, a
17   container of Ayahuasca ordered for the use of NAAVC and AYA, had been seized by
18   DHS during the customs process. DHS notified NAAVC and AYA’s designated
19   addressee of the seizure of NAAVC and AYA’s property by sending a notice in the
20   empty box from which the Ayahuasca had been removed. DHS sent the empty box to
21   NAAVC and AYA’s designated agent at their mailing address in the State of California,
22   in lieu of an international parcel, stating:
23                                                    NOTICE
24           NARCOTICS AND/OR OTHER CONTRABAND PROHIBITED FROM
25
             ENTRY INTO THE UNITED STATES HAVE BEEN SEIZED AND
             REMOVED FOR APPROPRIATE ACTION UNDER 19CFR145.59. YOU
26           WILL BE RECEIVING CORRESPONDENCE FROM OUR FINES,
             PENALTIES AND FORFEITURES BRANCH IN THE NEAR FUTURE.
27

28



     ______________________________________________                      _______________________________
                                              COMPLAINT, Page 36 of 54
              Case 3:20-cv-03098-WHO Document 1 Filed 05/05/20 Page 40 of 57



 1   131. Without an exemption under 21 CFR 1312.11, NAAVC and AYA risk repeated
 2   seizure of its sacrament by the DHS, administrative sanctions, and referral of the matter
 3   to the DEA for prosecution for violation of 21 U.S.C. § 952(a).
 4   132. There exists a clear and present danger: (1) that AYA and its members may be
 5   arrested for violations of the CSA, (2) that warrants could be issued for the arrest of AYA
 6   and its members, (3) that warrants may be issued allowing the search of AYA properties
 7   or that of its members, and (4) that AYA’s sacramental Ayahuasca may be seized during
 8   the importation, manufacturing, or dispensing process.
 9   133. AYA and its members are aggrieved by this situation, that forces them to procure,
10   share and celebrate their communion sacrament secretly, and to risk the loss of liberty
11   and the personal anguish and humiliation of bearing an unmerited stain of criminality, in
12   order to engage in the Free Exercise of religion protected by the First Amendment.
13   134. The Government has no compelling interest in prohibiting AYA from using
14   Ayhauasca as a religious sacrament.
15   135. The Government is required to utilize the least restrictive means to accomplish its
16   legitimate interests by granting AYA an exemption from the criminal prohibitions of the
17   CSA on importation, distribution and dispensing of Ayahuasca. Importation of
18   Ayahuasca requires an Importation Permit issued under 21 CFR 1312.12, a regulatory
19   service available only to DEA registrants who have been assigned a DEA number for use
20   in submitting applications for permits. AYA needs to be assigned a DEA number to
21   obtain regulatory services necessary to supply sacramental Ayahuasca to its
22   congregation.
23   136. Application of § 841(a)(2) and §952(a) of the CSA and related federal regulations to
24   AYA is not the least restrictive means for the Government to accomplish its interests in
25   preventing the illicit distribution of controlled substances.
26   137. AYA is entitled to a decree establishing its right to exemptions from the prohibitions
27   on manufacturing, distributing, or dispensing a controlled substance in § 841(a)(2), and
28   by the prohibition on importation in § 952(a) of the CSA. AYA is further entitled to

     ______________________________________________                      _______________________________
                                              COMPLAINT, Page 37 of 54
              Case 3:20-cv-03098-WHO Document 1 Filed 05/05/20 Page 41 of 57



 1   register with the DEA as an exempt person under 21 CFR 1312.11, and to receive all
 2   further administrative clearances necessary to eliminate substantial burdens on AYA’s
 3   Free Exercise rights.
 4   138. NAAVC and NAAVC’s member churches and congregations are substantially
 5   burdened by the prohibitions on manufacturing, distributing, or dispensing a controlled
 6   substance in § 841(a)(2), and by the prohibition on importation in § 952(a) of the CSA.
 7   139. NAAVC and NAAVC’s member churches and congregations are substantially
 8   burdened by the DEA’s denial of regulatory services to visionary churches, and its Policy
 9   of doing nothing that would assist them to obtain DEA Numbers that would eliminate the
10   substantial burdens on Free Exercise imposed by the prohibitions on importation and
11   distribution of sacramental Ayahuasca.
12   140. NAAVC is entitled to pursue importation and distribution of sacramental Ayahuasca
13   as Free Exercise.
14   141. To enable its Free Exercise, NAAVC is entitled to receive exemptions from the
15   prohibitions on manufacturing, distributing, or dispensing Ayahuasca, that contains a
16   controlled substance in § 841(a)(2), and by the prohibition on importation in § 952(a) of
17   the CSA.
18   142. NAAVC is entitled to be granted a DEA Number for use in obtaining importation
19   permits to import sacramental Ayahuasca for distribution to exempt visionary churches.
20   143. If defendants are not enjoined, plaintiffs will suffer irreparable harm for which they
21   have no remedy at law. The requested injunction will serve the public interest in
22   protecting Free Exercise from prior restraint and post-hoc detention, prosecution, and
23   punishment.
24   144. Plaintiffs have been damaged by the unconstitutional Policy that has presented the
25   Guidance as a genuine path to regulatory services from the DEA, when in truth it is
26   merely a blind alley intended to induce visionary churches to misdirect their efforts.
27   145. AYA, NAAVC and NAAVC’s member churches and congregations are substantially
28   burdened by the DEA’s use of the Guidance to issue de facto demands for disclosure of

     ______________________________________________                      _______________________________
                                              COMPLAINT, Page 38 of 54
              Case 3:20-cv-03098-WHO Document 1 Filed 05/05/20 Page 42 of 57



 1   information that is protected from compelled disclosure by the Fifth Amendment
 2   privilege against self incrimination, and by the First Amendment Establishment Clause
 3   prohibition on Government regulatory entanglement in a religion’s internal affairs.
 4   146. Thomas Prevoznik has been responsible during the last two years for the
 5   maintenance of the Policy, which he has expressed in the DEA’s refusal to review and
 6   rescind the Guidance pursuant to EO 13891 and the OMB Implementing Memo; for the
 7   DEA’s refusal to correspond with NAAVC.
 8   147. AYA and NAAVC’s member churches and congregations have been damaged by the
 9   acts, motivated by conscious indifference to the rights of Plaintiffs and all visionary
10   churches, that Thomas Prevoznik took pursuant to the Policy and in violation of RFRA,
11   to keep the Policy and the Guidance in place, and to continue denying regulatory services
12   to visionary churches. AYA and NAAVC’s member churches and congregations have
13   been damaged by expending substantial legal fees to discover that the Guidance
14   presented a risk to the Free Exercise and Fifth Amendment rights of visionary churches
15   and their leadership, rather than, as the DEA represented, a genuine path to regulatory
16   services necessary for Free Exercise. For the cost of unearthing that deception, plaintiffs
17   are entitled to damages equal to the attorney’s fees expended.
18    VII. SECOND CLAIM FOR RELIEF AGAINST DEFENDANT
19
             Review of Administrative Action, 5 U.S.C. § 702
20
     148. Plaintiffs re-allege and incorporate by reference each and every allegation set forth
21
     herein as if set forth in full hereat.
22
     149. The DEA’s concerted denial of regulatory services to churches that practice
23
     visionary religion is subject to the presumption of reviewability, and no statute precludes
24
     review.56 The Policy that supports the denial of regulatory services, and the Guidance
25
     adopted in furtherance of the Policy, are contrary to constitutional right, privilege or
26

27   56
       “As we explained recently, ‘legal lapses and violations occur, and especially so when they
28   have no consequence. That is why this Court has so long applied a strong presumption favoring
     judicial review of administrative action.’” Weyerhaeuser Co. v. United States Fish & Wildlife
     Serv., 139 S. Ct. 361, 370, 202 L.Ed.2d 269, 281 (2018).
     ______________________________________________                      _______________________________
                                              COMPLAINT, Page 39 of 54
               Case 3:20-cv-03098-WHO Document 1 Filed 05/05/20 Page 43 of 57



 1   immunity, in excess of statutory jurisdiction, authority or limitations, and were carried
 2   on without the procedure required by law.
 3   150. Plaintiffs seek review of the DEA’s use of the Guidance as a tactic for the Policy of
 4   denying regulatory services to visionary churches and refusing all requested religious
 5   exemptions from the CSA until and unless compelled by court order. This Policy and the
 6   Guidance were drafted and put into practice with conscious disregard for the First
 7   Amendment Free Exercise and Fourteenth Amendment due process rights of plaintiffs
 8   and other visionary churches and church associations, as well as the Fifth Amendment
 9   rights of church leaders and congregations. The Policy was therefore unconstitutional
10   and resulted in agency inaction that is reviewable under 5 U.S.C. § 702.
11   151. The Government, through its administrative agency, the DEA, is obliged to treat
12   plaintiffs’ claims for religious exemption from the CSA and the DEA’s regulatory
13   requirements in the Code of Federal Regulations in the same way as it treats secular
14   requests for regulatory services.57 However, it has not. A site-specific Google search of
15   DEA.org for references to “religious exemption” or “RFRA exemption” will find nothing
16   but the Guidance, which as alleged hereinabove, is merely a ruse published to further the
17   Policy.
18   152. The DEA website is conspicuously solicitous of the needs of secular registrants,
19   providing webpages for account-creation, online access to submit reports, and automated
20   process to obtain legally-required forms required for lawful importation, distribution, and
21   dispensing of controlled substances.
22   153. NAAVC and NAAVC’s member churches utilizing Ayahuasca as their sacrament
23   are deprived of their right of Free Exercise of religion by the DEA’s conscious
24   indifference to their need to receive religious exemptions to secure an exemption from
25   the CSA proscriptions on importation, distribution and dispensing. Fourteen years after
26   the Supreme Court announced that Ayahuasca churches that adhere to best practices
27   could obtain CSA exemptions under RFRA, the DEA adheres to the Policy of denying
28
     57
          Blackhawk v. Pennsylvania, 381 F.3d 202, 209 (3d Cir. 2004).
     ______________________________________________                      _______________________________
                                              COMPLAINT, Page 40 of 54
              Case 3:20-cv-03098-WHO Document 1 Filed 05/05/20 Page 44 of 57



 1   visionary churches regulatory services by failing to adopt a religious CSA exemption to
 2   list next to the exemptions for medical, pharmaceutical and law enforcement workers at
 3   21 CFR 1301.22 – 1301.24, inclusive. The exemptions from the prohibitions on
 4   possession of controlled substances adopted by the DEA in the above CFR sections are as
 5   subject to abuse as an exemption for religious purposes, if not more so. Police officers
 6   have abused their exemption to plant drugs on suspects, and commit other crimes.58
 7   Medical personnel, likewise, have misused their exemptions.
 8   154. The DEA created and used the Guidance to further the Policy of denying regulatory
 9   services to visionary churches, with conscious disregard for the disparate impact the
10   Guidance would have and had on the efforts of plaintiffs and other visionary churches
11   and church associations to obtain regulatory services from the DEA on grounds of
12   religious exemption.
13   155. A law that burdens religiously motivated conduct is not neutral, and must satisfy
14   strict scrutiny.59 Applying strict scrutiny to the Guidance means considering whether it
15   was the least restrictive way of handling the process of issuing exemptions pursuant to
16   RFRA – the stated purpose of the document. The Guidance is not the least restrictive
17   means of advancing the Government’s compelling interest in providing religious
18   exemptions to visionary churches. Nor is it the least restrictive means of preventing
19   diversion of sacramental Ayahuasca into the illicit market. Accordingly, it fails to pass
20   strict scrutiny.
21   156. Pursuant to the Policy, the DEA has denied religious claimants regulatory services
22   equivalent to the services it provides to secular DEA registrants. Physicians, pharmacies,
23   drug manufacturers, and importers and exporters of controlled substances are treated like
24   valued customers at the DEA.gov website; whereas, the needs of religious exemption-
25   seekers are addressed only by the deceptive Guidance.
26

     58
27      Eg., United States v. Cortes-Caban, 691 F3d. 1 (1st Cir. 2012 (officers convicted of CSA
     violations after they abused exemptions under 21 U.S.C. § 885(d) and the related CFRs).
28   59
        Blackhawk v. Pennsylvania, 381 F.3d 202, 209 (3d Cir. 2004).

     ______________________________________________                      _______________________________
                                              COMPLAINT, Page 41 of 54
              Case 3:20-cv-03098-WHO Document 1 Filed 05/05/20 Page 45 of 57



 1   157. By giving full weight to the needs for secular exemptions from the CSA and DEA
 2   regulations, and ignoring the needs of churches and religious groups for those services,
 3   the DEA has established a regulatory system that has a disparate impact upon them. Such
 4   regulatory schemes, due to their disparate impact, are violations of the First Amendment
 5   Free Exercise rights of religious persons.
 6   158. After receiving EO 13891, the OMB Implementing Memo, and NAAVC’s letter, the
 7   DEA was under a duty of which it was fully aware, imposed by the President in his
 8   authority as the head of the Executive Branch, to rescind the Guidance under the legal
 9   doctrines set forth in the Administrative Procedure Act, EO 13891 and the OMB
10   Implementing Memo.
11   159. By continuing the Guidance in force, with all of its Constitutional and
12   administrative defects, the DEA adhered to the Policy adopted under color of law, and
13   failed to rescind a Guidance process so loaded with “poison pills” that any visionary
14   church would decline to submit a petition, preferring to continue with the risks of
15   practicing “underground,” rather than submit a confession to the DEA in hopes of gaining
16   an exemption.
17   160. The DEA is under the direct injunction of the Attorney General to “proactively
18   consider the burdens on the exercise of religion and possible accommodation of those
19   burdens [when] formulating rules, regulations, and policies.”60 Nevertheless, the DEA
20   has remained consciously indifferent to the Plaintiffs’ First and Fourteenth Amendment
21   rights of Free Exercise and due process, in denying visionary churches a path to
22   regulatory services necessary to give substance to RFRA’s promise of Free Exercise to
23   visionary churches.
24   161. The DEA’s publication of the Guidance, and its subsequent failure to withdraw it
25   when faced with the unambiguous directives of Executive Order 13891 and the OMB
26   Implementing Memo, demonstrate the DEA’s commitment to pursuing the Policy, and
27

28   60
       Memorandum on Federal Law Protections for Religious Liberty, 82 Federal Register 49668,
     4671.
     ______________________________________________                      _______________________________
                                              COMPLAINT, Page 42 of 54
              Case 3:20-cv-03098-WHO Document 1 Filed 05/05/20 Page 46 of 57



 1   the agency’s conscious indifference to the Free Exercise rights of AYA, AYA’s
 2   congregation, NAAVC, NAAVC’s member churches, and their congregations.
 3   162. AYA, its congregation, NAAVC and NAAVC’s member churches and
 4   congregations have suffered injury to their Free Exercise rights due to the DEA’s denial
 5   of regulatory services and ignorance of its duties to visionary churches seeking
 6   exemptions from the CSA.
 7   163. In pursuit of the Policy, the DEA’s Guidance has had a disparate impact on visionary
 8   churches, depriving them of any access to a system for obtaining exemptions from those
 9   provisions of the CSA that substantially burden plaintiffs’ religious Free Exercise.
10   164. The Government’s adoption and implementation of the Policy, in conscious
11   disregard of the rights of visionary churches, has injured AYA, AYA’s congregation,
12   NAAVC, and NAAVC’s visionary church members, frustrating their sincere, lawful
13   desire to engage in Free Exercise through sacramental use of Ayahuasca, to minister to
14   congregants and the visionary church community. Plaintiffs have been forced into a state
15   of legal peril that causes persons who would otherwise join AYA or similarly-situated
16   visionary churches, to avoid association with visionary churches for fear of prosecution,
17   negative publicity, loss of employment, loss of standing in the community, loss of
18   individual freedom, and imprisonment.
19   165. Sixty-nine percent of AYA congregants are hesitant to tell others about their positive
20   experiences because of questions surrounding the legality of this form of Free Exercise.
21   Fifty-three point nine percent are hesitant to tell family, close friends or associates about
22   Ayahuasca for the same reason.
23   166. AYA suffers from the Policy’s chilling effects, that prevent people who would join
24   the congregation from doing so out of fear of the legal and reputational risks. NAAVC
25   suffers from a severe disadvantage in recruiting visionary churches into its association
26   because of the fear that membership in NAAVC may expose them to enforcement
27   scrutiny from the Government.
28



     ______________________________________________                      _______________________________
                                              COMPLAINT, Page 43 of 54
              Case 3:20-cv-03098-WHO Document 1 Filed 05/05/20 Page 47 of 57



 1   167. The DEA agency action and inaction due to the Policy and the Guidance, and the
 2   concerted denial of regulatory services to plaintiffs and other visionary churches,
 3   congregations, and visionary church associations, was arbitrary, capricious, an abuse of
 4   discretion, not in accordance with law; contrary to constitutional right, power, privilege,
 5   or immunity; in excess of statutory jurisdiction, authority, or limitations, or short of
 6   statutory right; and, without observance of procedure required by law; wherefore, the
 7   actions should be held unlawful and set aside, and the DEA and DOJ compelled to take
 8   the action which has been unreasonably delayed, to wit, the implementation of a system
 9   of providing regulatory services to visionary churches that gives effect to their rights of
10   Free Exercise, and does not impose substantial burdens under the guise of helpful
11   procedure.
12   VIII. THIRD CLAIM FOR RELIEF AGAINST DEFENDANTS
13
             Declaratory Relief, 28 U.S.C. §§ 2201 – 2202
14
     168. An actual controversy exists between the plaintiffs and the Government. AYA and
15
     NAAVC are interested parties to this controversy, and seek a declaration of their
16
     respective rights and relations with the Government, as further alleged hereinbelow.
17
     169. Plaintiffs contend that:
18
                 a. The Government has a compelling interest in protecting the religious
19
                    freedom of its people;
20
                b. The prima facie sincerity of an Ayahuasca church may be established by a
21
                    simple averment establishing sincere religious intent;
22
                 c. Ayahuasca is not subject to the risks of diversion applicable to other
23
                    substances regulated by the CSA;
24
                d. AYA is a religious person within the meaning of RFRA, endowed with the
25
                    right of self-determination, sincerely professing a doctrine of visionary
26
                    religion whose central practice is communion with Divine Love through
27
                    drinking sacramental Ayahuasca in sacred ceremony;
28



     ______________________________________________                      _______________________________
                                              COMPLAINT, Page 44 of 54
              Case 3:20-cv-03098-WHO Document 1 Filed 05/05/20 Page 48 of 57



 1               e. NAAVC is a religious person within the meaning of RFRA, endowed with
 2
                     the right of self-determination, an association of visionary churches whose
 3
                     primary act of Free Exercise is ministering to the needs of visionary
 4
                     churches by serving as an importer of sacramental Ayahuasca for
 5
                     distribution to exempt visionary churches;
 6
                f. AYA’s rights of religious Free Exercise are substantially burdened by the
 7
                    prohibitions on manufacturing, distributing, or dispensing a controlled
 8
                    substance in § 841(a) (2), and by the prohibition on importation in § 952(a)
 9
                    of the CSA.
10
                g. NAAVC’s rights of religious Free Exercise are substantially burdened by
11
                    the prohibitions on manufacturing, distributing, or dispensing a controlled
12
                    substance in § 841(a) (2), and by the prohibition on importation in § 952(a)
13
                    of the CSA.
14

15
                h. The CSA’s absolute prohibition on AYA’s importation, distribution, and

16
                    dispensing of Ayahuasca to its congregation is not the least restrictive

17                  means of preventing diversion of Ayahusca to the illicit market;

18              i. The CSA’s absolute prohibition on NAAVC’s importation, distribution,
19                  and dispensing of Ayahuasca to its congregation is not the least restrictive
20                  means of preventing diversion of Ayahusca to the illicit market;
21              j. AYA and NAAVC are entitled to exemptions from the prohibitions on
22                   manufacturing, distributing, or dispensing a controlled substance in §
23                   841(a) (2), and by the prohibition on importation in § 952(a) of the CSA.
24               k. AYA and NAAVC are entitled to receive DEA Numbers as exempt persons
25                   under 21 CFR 1312.11;
26
                l. The DEA, the Government’s administrative agency, had and has an official
27
                    policy of denying regulatory services to persons seeking exemption from
28



     ______________________________________________                      _______________________________
                                              COMPLAINT, Page 45 of 54
              Case 3:20-cv-03098-WHO Document 1 Filed 05/05/20 Page 49 of 57



 1                   the CSA for purposes of Free Exercise, except where compelled by court
 2
                     order (the “Policy”);
 3
                 m. The DEA’s Policy and its issuance of the Guidance thereunder was a
 4
                     reviewable agency action within the meaning of 5 U.S.C. § 702;
 5
                 n. The Guidance established no administrative remedy exhaustion
 6
                     requirement;
 7
                o. The Guidance established a system for adjudicating the religious character
 8
                    of petitioners;
 9
                p. Under the Guidance, the petition adjudicator is anonymous, operates
10
                    without legal guidelines or timelines for completing of the adjudication,
11
                    and there is no swift method of appeal from an adverse decision;
12
                q. The Guidance process and the Adjudicative Body have failed to approve
13
                    any petitions for exemption in fourteen years;
14

15
                r. The Guidance substantially burdens the Free Exercise of AYA and its

16
                    congregation, and NAAVC and its member visionary churches;

17              s. The Guidance is directed at imposing legal detriment upon visionary

18                  churches particularly, and is not a neutral enactment, law or policy;
19              t. The Guidance is not the least restrictive means of advancing any
20                  compelling governmental interest;
21              u. The Guidance has been used under color of law as a pretext for
22                  propounding de facto administrative subpoenas backed by an implied
23                  threat of prosecution;
24              v. By falsely promising to provide a path to obtaining regulatory services
25                  from the DEA, the DEA obtained inculpating statements from persons who
26
                    signed petitions that were submitted to the DEA in good faith;
27
                w. The Guidance does not prevent the DEA from using inculpating statements
28
                    in petitions to investigate and/or prosecute petitioners;

     ______________________________________________                      _______________________________
                                              COMPLAINT, Page 46 of 54
              Case 3:20-cv-03098-WHO Document 1 Filed 05/05/20 Page 50 of 57



 1               x. The DEA has never acted on the petitions that it compelled the petitioners
 2
                     to submit;
 3
                y. The DEA’s use of the Guidance in furtherance of the Policy had and has a
 4
                    chilling effect upon AYA’s rights of Free Exercise, upon NAAVC, and
 5
                    upon the community of visionary churches represented by NAAVC;
 6
                z. The DEA’s use of the Guidance as a vehicle for the Policy has
 7
                    accomplished the constitutionally impermissible goal of frustrating the
 8
                    sincere Free Exercise rights of AYA, AYA’s congregation, NAAVC, and
 9
                    NAAVC’s member churches and congregations;
10
                aa. The Policy, the Guidance, and all other agency actions that have served to
11
                    impede the Free Exercise of plaintiffs, were arbitrary, capricious, an abuse
12
                    of discretion, not in accordance with law; contrary to constitutional right,
13
                    power, privilege, or immunity; in excess of statutory jurisdiction, authority,
14

15
                    or limitations, or short of statutory right; and, without observance of

16
                    procedure required by law;

17              bb. Pursuant to the executive authority of the Office of the President as set

18                  forth in EO 13891 and the OMB Implementing Memo, the Guidance was
19                  affirmatively withdrawn as the policy of the Government, and is
20                  unenforceable;
21              cc. The DEA’s use of the Guidance as a ruse to present the appearance of a
22                  legitimate path for visionary churches to obtain regulatory services was an
23                  act of conscious indifference that caused compensable injury to the civil
24                  rights of plaintiffs; and
25              dd. The Guidance has no legal validity, and was adopted under color of law,
26
                    pursuant to the Policy, to frustrate the legal rights of Free Exercise of
27
                    plaintiffs, their members and other religious persons;
28



     ______________________________________________                      _______________________________
                                              COMPLAINT, Page 47 of 54
                Case 3:20-cv-03098-WHO Document 1 Filed 05/05/20 Page 51 of 57



 1                ee. If not enjoined, the DEA will continue to use the Guidance as a springboard
 2
                     for de facto stop orders and administrative subpoenas that chill Free
 3
                     Exercise and violate the Establishment Clause of the First Amendment by
 4
                     making administrative inquiries into church business that constitutes an
 5
                     entanglement with religion;
 6
                  ff. The Ayahuasca seized by DHS was the lawful property of NAAVC and
 7
                     AYA, imported as an act of Free Exercise, and not subject to seizure; and,
 8
                  gg. The requested injunction will serve the public interest.
 9
     170. Defendants dispute the Plaintiffs’ contentions.
10
     171. Wherefore, there is an actual dispute between the parties that this Court is authorized
11
     to adjudicate, and to resolve by issuing a declaration stating the rights and relations of the
12
     parties.
13
     IX.    PRAYER FOR RELIEF
14
             WHEREFORE, Plaintiffs request entry of judgment in its favor and against
15
     defendant by the issuance of a decree providing as follows:
16
         1. FINDINGS:
17
                  a. The Government has a compelling interest in protecting the religious
18

19
                     freedom of its people;

20
                  b. The prima facie sincerity of an Ayahuasca church may be established by a

21                   simple averment establishing sincere religious intent;

22                c. Ayahuasca is not subject to the risks of diversion applicable to other
23                   substances regulated by the CSA;
24                d. AYA is a religious person within the meaning of RFRA, sincerely
25                   professing a doctrine of visionary religion whose central practice, as
26                   established by their right of self-determination, is communion with Divine
27                   Love through drinking sacramental Ayahuasca in sacred ceremony;
28



     ______________________________________________                      _______________________________
                                              COMPLAINT, Page 48 of 54
              Case 3:20-cv-03098-WHO Document 1 Filed 05/05/20 Page 52 of 57



 1               e. NAAVC is a religious person within the meaning of RFRA, as established
 2
                     by their right of self-determination, an association of visionary churches
 3
                     whose primary act of Free Exercise is ministering to the needs of visionary
 4
                     churches by serving as an importer of sacramental Ayahuasca for
 5
                     distribution to exempt visionary churches;
 6
                f. AYA’s rights of religious Free Exercise are substantially burdened by the
 7
                    prohibitions on manufacturing, distributing, or dispensing a controlled
 8
                    substance in § 841(a) (2), and by the prohibition on importation in § 952(a)
 9
                    of the CSA.
10
                g. NAAVC’s rights of religious Free Exercise are substantially burdened by
11
                    the prohibitions on manufacturing, distributing, or dispensing a controlled
12
                    substance in § 841(a) (2), and by the prohibition on importation in § 952(a)
13
                    of the CSA.
14

15
                h. The CSA’s absolute prohibition on AYA’s importation, distribution, and

16
                    dispensing of Ayahuasca to its congregation is not the least restrictive

17                  means of preventing diversion of Ayahusca to the illicit market;

18              i. The CSA’s absolute prohibition on NAAVC’s importation, distribution,
19                  and dispensing of Ayahuasca to its congregation is not the least restrictive
20                  means of preventing diversion of Ayahusca to the illicit market;
21              j. AYA and NAAVC are entitled to exemptions from the prohibitions on
22                   manufacturing, distributing, or dispensing a controlled substance in §
23                   841(a) (2), and by the prohibition on importation in § 952(a) of the CSA.
24               k. AYA and NAAVC are entitled to receive DEA Numbers as exempt persons
25                   under 21 CFR 1312.11.
26
                l. The DEA, the Government’s administrative agency, had and has an official
27
                    policy of denying regulatory services to persons seeking exemption from
28



     ______________________________________________                      _______________________________
                                              COMPLAINT, Page 49 of 54
              Case 3:20-cv-03098-WHO Document 1 Filed 05/05/20 Page 53 of 57



 1                   the CSA for purposes of Free Exercise, except where compelled by court
 2
                     order (the “Policy”);
 3
                 m. The DEA’s Policy and its issuance of the Guidance thereunder was a
 4
                     reviewable agency action within the meaning of 5 U.S.C. § 702;
 5
                 n. The Guidance was not adopted pursuant to notice-and-comment rulemaking
 6
                     under the Administrative Procedure Act or published in the Federal
 7
                     Register;
 8
                o. The Guidance established no administrative remedy exhaustion
 9
                    requirement;
10
                p. The Guidance established a system for adjudicating the religious character
11
                    of petitioners;
12
                q. Under the Guidance, the petition adjudicator is anonymous, operates
13
                    without legal guidelines or timelines for completing of the adjudication,
14

15
                    and there is no swift method of appeal from an adverse decision;

16
                r. The Guidance process and the Adjudicative Body have failed to approve

17                  any petitions for exemption in fourteen years;

18              s. The Guidance substantially burdens the Free Exercise of AYA and its
19                  congregation, and NAAVC and its member visionary churches;
20              t. The Guidance is directed at imposing legal detriment upon visionary
21                  churches particularly, and is not a neutral enactment, law or policy;
22              u. The Guidance is not the least restrictive means of advancing any
23                  compelling governmental interest;
24              v. The Guidance has been used under color of law as a pretext for
25                  propounding de facto administrative subpoenas backed by an implied
26
                    threat of prosecution;
27

28



     ______________________________________________                      _______________________________
                                              COMPLAINT, Page 50 of 54
              Case 3:20-cv-03098-WHO Document 1 Filed 05/05/20 Page 54 of 57



 1               w. By falsely promising to provide a path to obtaining regulatory services
 2
                     from the DEA, the DEA obtained inculpating statements from persons who
 3
                     signed petitions that were submitted to the DEA in good faith;
 4
                x. The Guidance does not prevent the DEA from using inculpating statements
 5
                    in petitions to investigate and/or prosecute petitioners;
 6
                y. The DEA has never acted on the petitions that it compelled the petitioners
 7
                    to submit;
 8
                z. The DEA’s use of the Guidance in furtherance of the Policy had and has a
 9
                    chilling effect upon AYA’s rights of Free Exercise, upon NAAVC, and
10
                    upon the community of visionary churches represented by NAAVC;
11
                aa. The DEA Policy, the Guidance, and all other agency actions that have
12
                    served to impede the Free Exercise of plaintiffs, were arbitrary, capricious,
13
                    an abuse of discretion, not in accordance with law; contrary to
14

15
                    constitutional right, power, privilege, or immunity; in excess of statutory

16
                    jurisdiction, authority, or limitations, or short of statutory right;

17                  and, without observance of procedure required by law;

18              bb. The DEA’s use of the Guidance as a vehicle for the Policy has
19                  accomplished the constitutionally impermissible goal of frustrating the
20                  sincere Free Exercise rights of AYA, AYA’s congregation, NAAVC, and
21                  NAAVC’s member churches and congregations;
22              cc. Pursuant to the executive authority of the Office of the President as set
23                  forth in EO 13891 and the OMB Implementing Memo, the Guidance was
24                  affirmatively withdrawn as the policy of the Government, and is
25                  unenforceable;
26
                dd. The DEA’s use of the Guidance as a ruse to present the appearance of a
27
                    legitimate path for visionary churches to obtain regulatory services was an
28



     ______________________________________________                      _______________________________
                                              COMPLAINT, Page 51 of 54
              Case 3:20-cv-03098-WHO Document 1 Filed 05/05/20 Page 55 of 57



 1                   act of conscious indifference that caused compensable injury to the civil
 2
                     rights of plaintiffs; and
 3
                 ee. The Guidance has no legal validity, and was adopted under color of law,
 4
                     pursuant to the Policy, to frustrate the legal rights of Free Exercise of
 5
                     plaintiffs, their members and other religious persons;
 6
                ff. The Ayahuasca seized by DHS was the lawful property of NAAVC and
 7
                    AYA, imported as an act of Free Exercise, and not subject to seizure; and,
 8
                gg. The injunction requested by Plaintiffs will serve the public interest.
 9
     WHEREFORE,
10
        1. The Government and all named defendants, on behalf of their respective agencies,
11
            to wit, William Barr on behalf of the Department of Justice; Uttam Dhillon on
12
            behalf of the Drug Enforcement Administration; Chad F. Wolf on behalf of the
13
            Department of Homeland Security; and, Mark A. Morgan on behalf of Customs
14

15
            and Border Protection, are prohibited from:

16
                a. Utilizing the Guidance as a source of law or procedure in any way,

17                  including but not limited to, issuing any de facto administrative subpoenas

18                  to AYA or NAAVC, or contending that the plaintiffs must adhere to the
19                  requirements of the Guidance;
20              b. Denying regulatory services to AYA or NAAVC;
21              c. Commencing investigations of AYA or NAAVC or their members based
22                  upon the matters disclosed in this action;
23              d. Imposing any system of prior restraints on the Free Exercise of religion by
24                  AYA, NAAVC, or their respective members;
25              e. Taking any enforcement action under the CSA against AYA for importing,
26
                    manufacturing, or dispensing sacramental Ayahuasca to its congregants;
27

28



     ______________________________________________                      _______________________________
                                              COMPLAINT, Page 52 of 54
              Case 3:20-cv-03098-WHO Document 1 Filed 05/05/20 Page 56 of 57



 1               f. Taking any enforcement action under the CSA against NAAVC for
 2
                     importing, manufacturing, or dispensing sacramental Ayahuasca to exempt
 3
                     visionary churches;
 4
                g. Interfering with shipments of sacramental Ayahuasca to or from AYA to its
 5
                    congregants; and,
 6
                h. Interfering with shipments of sacramental Ayahuasca from NAAVC to
 7
                    exempt visionary churches.
 8
        2. Uttam Dhillon, on behalf of the DEA, is ordered to:
 9
                a. Issue a valid DEA Number to AYA, and enter AYA upon the records of the
10
                    DEA as an exempt registrant;
11
                b. Issue a valid DEA Number to NAAVC, and enter NAAVC upon the
12
                    records of the DEA as an exempt registrant; and,
13
                c. Provide all other regulatory services to AYA and NAAVC as are necessary
14

15
                    to allow their Free Exercise of religion by means of importing,

16
                    manufacturing and dispensing Ayahuasca to exempt visionary churches.

17      3. Chad F. Wolf, on behalf of DHS, is ordered to deliver the sacramental Ayahuasca

18          seized from NAAVC and AYA to AYA.
19   PLAINTIFFS FURTHER PRAY:
20      1. That defendant Thomas Prevoznik be held liable in damages to AYA and
21          NAAVC, in an amount to be established by proof.
22      2. That plaintiffs be awarded their attorneys fees pursuant to 42 U.S.C. § 1988(b).
23      3. That Plaintiffs be awarded such other and further relief as the Court deems just.
24   Dated: May 5, 2020                     CHARLES CARREON, ESQ.
25
                                            By: /s/Charles Carreon
26                                          CHARLES CARREON (127139)
                                            Attorney for Plaintiffs
27                                          Arizona Yagé Assembly and
                                            North American Association of Visionary Churches
28



     ______________________________________________                      _______________________________
                                              COMPLAINT, Page 53 of 54
              Case 3:20-cv-03098-WHO Document 1 Filed 05/05/20 Page 57 of 57



 1                                            JURY DEMAND
 2
             Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff demands a jury trial.
 3
     Dated: May 5, 2020                      CHARLES CARREON, ESQ.
 4
                                             By: /s/Charles Carreon
 5                                           CHARLES CARREON (127139)
 6
                                             Attorney for Plaintiffs
                                             Arizona Yagé Assembly and
 7                                           North American Association of Visionary Churches
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



     ______________________________________________                      _______________________________
                                              COMPLAINT, Page 54 of 54
